Exhibit 10.1

CONFORMED COPY TO INCLUDE

OMNIBUS AMENDMENT DATED 02/06/08

AMENDMENT NO. 2 DATED 04/24/08

AMENDMENT NO. 3 DATED 10/29/08

RECEIVABLES PURCHASE AGREEMENT

Dated as of October 31, 2007

Among

BECKMAN COULTER FINANCE COMPANY, LLC, as Seller,

BECKMAN COULTER, INC., as Servicer,

THE FINANCIAL INSTITUTIONS PARTY HERETO,

PARK AVENUE RECEIVABLES COMPANY LLC

and

JPMORGAN CHASE BANK, N.A.

as Administrative Agent

 

 

J.P. MORGAN SECURITIES INC.

as Sole Lead Arranger



--------------------------------------------------------------------------------

BECKMAN COULTER FINANCE COMPANY, LLC

RECEIVABLES PURCHASE AGREEMENT

This Receivables Purchase Agreement dated as of October 31, 2007 (this
“Agreement”) is among Beckman Coulter Finance Company, LLC, a Delaware limited
liability company (“Seller”), Beckman Coulter, Inc., a Delaware corporation
(“Beckman”), as initial Servicer (the Servicer together with Seller, the “Seller
Parties” and each a “Seller Party”), the entities listed on Exhibit I to this
Agreement (together with any of their respective successors and assigns
hereunder, the “Financial Institutions”), Park Avenue Receivables Company LLC
(“Company”) (together with the Financial Institutions, the “Purchasers”) and
JPMorgan Chase Bank, N.A., as administrative agent for the Purchasers hereunder
or any successor agent hereunder (together with its successors and assigns
hereunder, the “Administrative Agent”). Unless defined elsewhere herein,
capitalized terms used in this Agreement shall have the meanings assigned to
such terms in Exhibit II.

PRELIMINARY STATEMENTS

Seller desires to transfer and assign Purchaser Interests to the Purchasers from
time to time.

Company may, in its absolute and sole discretion, purchase Purchaser Interests
from Seller from time to time.

In the event that Company declines to make any purchase, the Financial
Institutions shall, at the request of Seller, purchase Purchaser Interests from
time to time. In addition, the Financial Institutions have agreed to provide a
liquidity facility to Company in accordance with the terms hereof.

JPMorgan Chase Bank, N.A. has been requested and is willing to act as
Administrative Agent on behalf of Company and the Financial Institutions in
accordance with the terms hereof.

ARTICLE I

PURCHASE ARRANGEMENTS

Section 1.1    Purchase Facility.

(a)    Upon the terms and subject to the conditions hereof, Seller may, at its
option, sell and assign Purchaser Interests to the Administrative Agent for the
benefit of one or more of the Purchasers. In accordance with the terms and
conditions set forth herein, Company may, at its option, instruct the
Administrative Agent to purchase on behalf of Company, or if Company shall
decline to purchase, the Administrative Agent shall purchase, on behalf of the
Financial Institutions, Purchaser Interests from time to time in an aggregate
amount not to exceed at such time the lesser of (i) the Purchase Limit and
(ii) the aggregate amount of the Commitments during the period from the date
hereof to but not including the Facility Termination Date.

 

Page 1



--------------------------------------------------------------------------------

(b)    Seller may, upon at least ten (10) Business Days’ notice to the
Administrative Agent, terminate in whole or reduce in part, ratably among the
Financial Institutions, the unused portion of the Purchase Limit; provided that
each partial reduction of the Purchase Limit shall be in an amount equal to
$5,000,000 or an integral multiple thereof. Upon giving effect to any such
reduction, the Commitments shall be ratably reduced in an aggregate amount equal
to such reduction.

Section 1.2    Increases. Seller shall provide the Administrative Agent with at
least two (2) Business Days’ prior notice in a form set forth as Exhibit II
hereto of each Incremental Purchase (a “Purchase Notice”). Each Purchase Notice
shall be subject to Section 6.2 and, except as set forth below, shall be
irrevocable and shall specify the requested Purchase Price (which shall not be
less than $1,000,000) and date of purchase and, in the case of an Incremental
Purchase to be funded by the Financial Institutions, the requested Discount Rate
and Tranche Period. Following receipt of a Purchase Notice, the Administrative
Agent will determine whether Company agrees to make the purchase. If Company
declines to make a proposed purchase, Seller may cancel the Purchase Notice or,
in the absence of such a cancellation, the Incremental Purchase of the Purchaser
Interest will be made by the Financial Institutions. On the date of each
Incremental Purchase, upon satisfaction of the applicable conditions precedent
set forth in Article VI, Company or the Financial Institutions, as applicable,
shall initiate a wire transfer of immediately available funds to the Facility
Account, no later than 12:00 noon (Chicago time), an amount equal to (i) in the
case of Company, the aggregate Purchase Price of the Purchaser Interests Company
is then purchasing or (ii) in the case of a Financial Institution, such
Financial Institution’s Pro Rata Share of the aggregate Purchase Price of the
Purchaser Interests the Financial Institutions are purchasing. There may not be
more than four (4) Incremental Purchases during any calendar month.

Section 1.3    Decreases. Seller shall provide the Administrative Agent with
prior written notice in a form set forth as Exhibit VIII hereto in conformity
with the applicable Required Notice Period (a “Reduction Notice”) of any
proposed reduction of Aggregate Capital from Collections. Such Reduction Notice
shall designate (i) the date (the “Proposed Reduction Date”) upon which any such
reduction of Aggregate Capital shall occur (which date shall give effect to the
applicable Required Notice Period), and (ii) the amount of Aggregate Capital to
be reduced which shall be applied ratably to the Purchaser Interests of Company
and the Financial Institutions in accordance with the amount of Capital (if any)
owing to Company, on the one hand, and the amount of Capital (if any) owing to
the Financial Institutions (ratably, based on their respective Pro Rata Shares),
on the other hand (the “Aggregate Reduction”).

Section 1.4    Payment Requirements. All amounts to be paid or deposited by any
Seller Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 11:00 a.m. (Chicago
time) on the day when due in immediately available funds, and if not received
before 11:00 a.m. (Chicago time) shall be deemed to be received on the next
succeeding Business Day. If such amounts are payable to a Purchaser they shall
be paid to the Administrative Agent, for the account of such Purchaser, at 10 S.
Dearborn, Chicago, Illinois 60603 until otherwise notified by the Administrative
Agent. Upon notice to Seller, the Administrative Agent may debit the Facility
Account for all amounts due and payable hereunder. The

 

Page 2



--------------------------------------------------------------------------------

Administrative Agent shall notify the Seller promptly following any such debit;
provided that any failure on the part of the Administrative Agent to provide
such notice shall not impair the right of the Administrative Agent to make any
such debits. All computations of Yield, per annum fees calculated as part of any
CP Costs, per annum fees hereunder and per annum fees under the Fee Letter shall
be made on the basis of a year of 360 days for the actual number of days
elapsed. If any amount hereunder shall be payable on a day which is not a
Business Day, such amount shall be payable on the next succeeding Business Day.

Section 1.5    Liquidity Termination Date.

(a)    The Seller hereby agrees to deliver written notice to the Administrative
Agent not less than thirty (30) Business Days (unless a shorter period is agreed
by the Administrative Agent in its sole discretion) prior to the Liquidity
Termination Date indicating whether the Seller is requesting to extend the
Liquidity Termination Date hereunder. If the Seller fails to deliver such notice
on or prior to the date that is thirty (30) Business Days (unless a shorter
period is agreed by the Administrative Agent in its sole discretion) prior to
the Liquidity Termination Date, the Seller will be deemed to have declined to
extend the Liquidity Termination Date hereunder. If the Seller requests to
extend the Liquidity Termination Date, such date may be so extended upon the
written consent of the Administrative Agent and each Financial Institution that
is not a Non-Renewing Financial Institution (as defined below).

(b)    Each Financial Institution hereby agrees to deliver written notice to the
Administrative Agent not less than fifteen (15) Business Days prior to the
Liquidity Termination Date indicating whether such Financial Institution intends
to renew its Commitment hereunder. If any Financial Institution fails to deliver
such notice on or prior to the date that is fifteen (15) Business Days prior to
the Liquidity Termination Date, such Financial Institution will be deemed to
have declined to renew its Commitment (each Financial Institution which has
declined or has been deemed to have declined to renew its Commitment hereunder,
a “Non-Renewing Financial Institution”). The Administrative Agent shall promptly
notify Company of each Non-Renewing Financial Institution and Company, in its
sole discretion, may (A) with the consent of the Seller, to the extent of
Commitment Availability, declare that such Non-Renewing Financial Institution’s
Commitment shall, to such extent, automatically terminate on a date specified by
Company on or before the Liquidity Termination Date or (B) upon one (1) Business
Days’ notice to such Non-Renewing Financial Institution assign to such
Non-Renewing Financial Institution on a date specified by Company its Pro Rata
Share of the aggregate Purchaser Interests then held by Company, subject to, and
in accordance with, the Asset Purchase Agreement or (C) direct that such
Non-Renewing Financial Institution assign its rights and obligations hereunder
to an existing or new Financial Institution identified by the Administrative
Agent or Seller, whereupon such Non-Renewing Financial Institution shall enter
into such assignment. In addition, Company may, in its sole discretion, at any
time (x) with the consent of the Seller, to the extent of Commitment
Availability, declare that any Affected Financial Institution’s Commitment shall
automatically terminate on a date specified by Company or (y) assign to any
Affected Financial Institution on a date specified by Company its Pro Rata Share
of the aggregate Purchaser Interests then held by Company, subject to, and in
accordance with, the Asset Purchase Agreement (each Affected Financial
Institution or each Non-Renewing Financial Institution is hereinafter referred
to as a “Terminating Financial Institution”).

 

Page 3



--------------------------------------------------------------------------------

The parties hereto expressly acknowledge that any declaration of the termination
of any Commitment pursuant to this Section 1.5 and the order of priority of any
such termination among Terminating Financial Institutions shall be made by
Company in its sole and absolute discretion.

(c)    Upon any assignment to a Terminating Financial Institution as provided in
this Section 1.5, any remaining Commitment of such Terminating Financial
Institution shall automatically terminate. Upon reduction to zero of the Capital
of all of the Purchaser Interests of a Terminating Financial Institution (after
application of Collections thereto pursuant to Sections 2.2 and 2.3) all rights
and obligations of such Terminating Financial Institution hereunder shall be
terminated and such Terminating Financial Institution shall no longer be a
“Financial Institution” hereunder; provided, however, that the provisions of
Article X shall continue in effect for its benefit with respect to Purchaser
Interests held by such Terminating Financial Institution prior to its
termination as a Financial Institution.

ARTICLE II

PAYMENTS AND COLLECTIONS

Section 2.1    Payments. Notwithstanding any limitation on recourse contained in
this Agreement, Seller shall immediately pay to the Administrative Agent when
due, for the account of the relevant Purchaser or Purchasers on a full recourse
basis, (i) such fees as set forth in the Fee Letter (which fees shall be
sufficient to pay all fees owing to the Financial Institutions), (ii) all CP
Costs, (iii) all amounts payable as Yield, (iv) all amounts payable as Deemed
Collections (which shall be immediately due and payable by Seller and applied to
reduce outstanding Aggregate Capital hereunder in accordance with Sections 2.2
and 2.3), (v) all amounts required pursuant to Section 2.6, (vi) all amounts
payable pursuant to Article X, if any, (vii) all Broken Funding Costs and
(viii) all Default Fees (collectively, the “Obligations”). Notwithstanding any
limitation on recourse contained in this Agreement, Seller shall, if requested
by the Administrative Agent and not otherwise paid to the Servicer, immediately
pay to the Administrative Agent when due, for the account of the relevant
Purchaser or Purchasers on a full recourse basis, all Servicer costs and
expenses, including the Servicing Fee, in connection with servicing,
administering and collecting the Receivables, for remittance by the
Administrative Agent to the Servicer, which the Administrative Agent shall remit
to the Servicer promptly upon receipt, it being understood that, unless the
Administrative Agent is then acting as Servicer or is then being reimbursed for
amounts it shall have paid to the Servicer or otherwise in connection with
servicing, the Administrative Agent shall not retain such Servicer Costs and
expenses for its own account. If any Person fails to pay any of the Obligations
when due, such Person agrees to pay, on demand, interest thereon accruing at the
Default Rate until paid in full. No provision of this Agreement or the Fee
Letter shall require the payment or permit the collection of any amounts
hereunder in excess of the maximum permitted by applicable law. If at any time
Seller receives any Collections or is deemed to receive any Collections, Seller
shall immediately pay such Collections or Deemed Collections to the Servicer for
application in accordance with the terms and conditions hereof and, at all times
prior to such payment, such Collections or Deemed Collections shall be held in
trust by Seller for the exclusive benefit of the Purchasers and the
Administrative Agent.

 

Page 4



--------------------------------------------------------------------------------

Section 2.2    Collections Prior to Amortization. Prior to the Amortization
Date, any Collections and/or Deemed Collections received by the Servicer shall
be set aside and held in trust by the Servicer for the payment of any accrued
and unpaid Aggregate Unpaids or for a Reinvestment as provided in this
Section 2.2. If at any time any Collections and/or Deemed Collections are
received by the Servicer prior to the Amortization Date, (i) the Servicer shall
set aside the Termination Percentage (hereinafter defined) of Collections
evidenced by the Purchaser Interests of each Terminating Financial Institution
and (ii) Seller hereby requests and the Purchasers (other than any Terminating
Financial Institutions) hereby agree to make, simultaneously with such receipt,
a reinvestment (each a “Reinvestment”) with that portion of the balance of each
and every Collection and Deemed Collection received by the Servicer that is part
of any Purchaser Interest (other than any Purchaser Interests of Terminating
Financial Institutions), such that after giving effect to such Reinvestment, the
amount of Capital of such Purchaser Interest immediately after such receipt and
corresponding Reinvestment shall be equal to the amount of Capital immediately
prior to such receipt. On each Settlement Date prior to the occurrence of the
Amortization Date, the Servicer shall remit to the Administrative Agent’s
account the amounts set aside during the preceding Settlement Period that have
not been subject to a Reinvestment and apply such amounts (if not previously
paid in accordance with Section 2.1) first, to reduce unpaid Obligations and
second, to reduce the Capital of all Purchaser Interests of Terminating
Financial Institutions, applied ratably to each Terminating Financial
Institution according to its respective Termination Percentage. If such Capital
and Obligations shall be reduced to zero, any additional Collections received by
the Servicer (i) if applicable, shall be remitted to the Administrative Agent’s
account no later than 11:00 a.m. (Chicago time) on the applicable Settlement
Date to the extent required to fund any Aggregate Reduction on such Settlement
Date and (ii) any balance remaining thereafter shall be remitted from the
Servicer to Seller on such Settlement Date. Each Terminating Financial
Institution shall be allocated a ratable portion of Collections from the date of
any assignment by Company pursuant to Section 1.5 (the “Financial Institution
Termination Date”) until such Terminating Financial Institution’s Capital shall
be paid in full. This ratable portion shall be calculated on the Financial
Institution Termination Date of each Terminating Financial Institution as a
percentage equal to (i) the Capital of such Terminating Financial Institution
outstanding on its Financial Institution Termination Date, divided by (ii) the
Aggregate Capital outstanding on such Financial Institution Termination Date
(the “Termination Percentage”). Each Terminating Financial Institution’s
Termination Percentage shall remain constant prior to the Amortization Date. On
and after the Amortization Date, each Termination Percentage shall be
disregarded, and each Terminating Financial Institution’s Capital shall be
reduced ratably with all Financial Institutions in accordance with Section 2.3.

Section 2.3    Collections Following Amortization. On the Amortization Date and
on each day thereafter, the Servicer shall set aside and hold in trust, for the
holder of each Purchaser Interest, all Collections received on such day and an
additional amount for the payment of any accrued and unpaid Obligations owed by
Seller and not previously paid by Seller in accordance with Section 2.1. On and
after the Amortization Date, the Servicer shall, promptly upon the request from
time to time (and in no event later than the following Business Day following
such request) by (or pursuant to standing instructions from) the Administrative
Agent (i) remit to the Administrative Agent’s account the amounts set aside
pursuant to the preceding sentence, and (ii) apply such amounts to reduce the
Capital associated with each such Purchaser Interest and any other Aggregate
Unpaids. So long as such request is made at a reasonable time on a given day,
the Servicer shall so comply within the same day that such request is made.

 

Page 5



--------------------------------------------------------------------------------

Section 2.4    Application of Collections. If there shall be insufficient funds
on deposit for the Servicer to distribute funds in payment in full of the
aforementioned amounts pursuant to Section 2.2 or 2.3 (as applicable), the
Servicer shall distribute funds:

first, to the payment of the Servicer’s reasonable out-of-pocket costs and
expenses in connection with servicing, administering and collecting the
Receivables, including the Servicing Fee, if Seller or one of its affiliates is
acting as Servicer and no Servicer Default has occurred and is continuing or if
Seller or one of its Affiliates is not then acting as the Servicer,

second, to the reimbursement of the Administrative Agent’s costs of collection
and enforcement of this Agreement,

third, (to the extent applicable) to the ratable reduction of the Aggregate
Capital (without regard to any Termination Percentage),

fourth, ratably to the payment of all accrued and unpaid fees under the Fee
Letter, CP Costs and Yield,

fifth, for the ratable payment of all other unpaid Obligations and Servicer
costs and expenses, provided that when Seller or one of its Affiliates is acting
as the Servicer, the payment of Servicer costs and expenses, including the
Servicing Fee, will not be paid until after the payment in full of all other
Obligations, and

sixth, after the Aggregate Unpaids have been indefeasibly reduced to zero, to
Seller.

Collections applied to the payment of Aggregate Unpaids shall be distributed in
accordance with the aforementioned provisions, and, giving effect to each of the
priorities set forth in Section 2.4 above, shall be shared ratably (within each
priority) among the Administrative Agent and the Purchasers in accordance with
the amount of such Aggregate Unpaids owing to each of them in respect of each
such priority.

Section 2.5    Payment Rescission. No payment of any of the Aggregate Unpaids
shall be considered paid or applied hereunder to the extent that, at any time,
all or any portion of such payment or application is rescinded by application of
law or judicial authority, or must otherwise be returned or refunded for any
reason. Seller shall remain obligated for the amount of any payment or
application so rescinded, returned or refunded, and shall promptly pay to the
Administrative Agent (for application to the Person or Persons who suffered such
rescission, return or refund) the full amount thereof, plus the Default Fee from
the date of any such rescission, return or refunding.

Section 2.6    Maximum Purchaser Interests. Seller shall ensure that the
Purchaser Interests of the Purchasers shall at no time exceed in the aggregate
100%. If the aggregate of the Purchaser Interests of the Purchasers exceeds
100%, Seller shall pay

 

Page 6



--------------------------------------------------------------------------------

to the Administrative Agent within one (1) Business Day an amount to be applied
to reduce the Aggregate Capital (as allocated by the Administrative Agent), such
that after giving effect to such payment the aggregate of the Purchaser
Interests will be equal to or less than 100%.

Section 2.7    Clean Up Call. In addition to Seller’s rights pursuant to
Section 1.3, Seller shall have the right (after providing written notice to the
Administrative Agent in accordance with the Required Notice Period), at any time
following the reduction of the Aggregate Capital to a level that is less than
10.0% of the original Purchase Limit, to repurchase from the Purchasers all, but
not less than all, of the then outstanding Purchaser Interests. The purchase
price in respect thereof shall be an amount equal to the Aggregate Unpaids
through the date of such repurchase, payable in immediately available funds.
Such repurchase shall be without representation, warranty or recourse of any
kind by, on the part of, or against any Purchaser or the Administrative Agent.

ARTICLE III

COMPANY FUNDING

Section 3.1    CP Costs. Seller shall pay CP Costs with respect to the Capital
associated with each Purchaser Interest of Company for each day that any Capital
in respect of such Purchaser Interest is outstanding. Each Purchaser Interest
funded substantially with Pooled Commercial Paper will accrue CP Costs each day
on a pro rata basis, based upon the percentage share the Capital in respect of
such Purchaser Interest represents in relation to all assets held by Company and
funded substantially with Pooled Commercial Paper.

Section 3.2    CP Costs Payments. On each Settlement Date, Seller shall pay to
the Administrative Agent (for the benefit of Company) an aggregate amount equal
to all accrued and unpaid CP Costs in respect of the Capital associated with all
Purchaser Interests of Company for the immediately preceding Accrual Period in
accordance with Article II.

Section 3.3    Calculation of CP Costs. On the fifth Business Day immediately
preceding each Settlement Date, Company shall calculate the aggregate amount of
CP Costs for the Accrual Period then most recently ended and shall notify Seller
of such aggregate amount.

ARTICLE IV

FINANCIAL INSTITUTION FUNDING

Section 4.1    Financial Institution Funding. Each Purchaser Interest of the
Financial Institutions shall accrue Yield for each day during its Tranche Period
at either the LIBO Rate or the Prime Rate in accordance with the terms and
conditions hereof. Until Seller gives notice to the Administrative Agent of
another Discount Rate in accordance with Section 4.4, the initial Discount Rate
for any Purchaser Interest transferred to the Financial Institutions pursuant to
the terms and conditions hereof shall be the Prime Rate. If the Financial
Institutions acquire by assignment from Company any Purchaser Interest pursuant
to any Funding Agreement, each Purchaser Interest so assigned shall each be
deemed to have a new Tranche Period commencing on the date of any such
assignment.

 

Page 7



--------------------------------------------------------------------------------

Section 4.2    Yield Payments. On the Settlement Date for each Purchaser
Interest of the Financial Institutions, Seller shall pay to the Administrative
Agent (for the benefit of the Financial Institutions) an aggregate amount equal
to the accrued and unpaid Yield for the entire Tranche Period of each such
Purchaser Interest in accordance with Article II.

Section 4.3    Selection and Continuation of Tranche Periods.

(a)    With consultation from and approval by the Administrative Agent (such
approval not to be unreasonably withheld), Seller shall from time to time
request Tranche Periods for the Purchaser Interests of the Financial
Institutions, provided that, if at any time the Financial Institutions shall
have a Purchaser Interest, Seller shall always request Tranche Periods such that
at least one (1) Tranche Period shall end on the Settlement Date.

(b)    Seller or the Administrative Agent with the consent of Seller (such
consent not to be unreasonably withheld or delayed), upon notice to and consent
by the other received at least three (3) Business Days prior to the end of a
Tranche Period (the “Terminating Tranche”) for any Purchaser Interest, may,
effective on the last day of the Terminating Tranche: (i) divide any such
Purchaser Interest into multiple Purchaser Interests, (ii) combine any such
Purchaser Interest with one or more other Purchaser Interests that have a
Terminating Tranche ending on the same day as such Terminating Tranche or
(iii) combine any such Purchaser Interest with a new Purchaser Interest to be
purchased on the day such Terminating Tranche ends, provided, that in no event
may a Purchaser Interest of Company be combined with a Purchaser Interest of the
Financial Institutions.

Section 4.4    Financial Institution Discount Rates. Seller may select the LIBO
Rate or the Prime Rate for each Purchaser Interest of the Financial
Institutions. Seller shall by 11:00 a.m. (Chicago time): (i) at least three
(3) Business Days prior to the expiration of any Terminating Tranche with
respect to which the LIBO Rate is being requested as a new Discount Rate and
(ii) at least one (1) Business Day prior to the expiration of any Terminating
Tranche with respect to which the Prime Rate is being requested as a new
Discount Rate, give the Administrative Agent irrevocable notice of the new
Discount Rate for the Purchaser Interest associated with such Terminating
Tranche. Until Seller gives notice to the Administrative Agent of another
Discount Rate, the initial Discount Rate for any Purchaser Interest transferred
to the Financial Institutions pursuant to the terms and conditions hereof shall
be the Prime Rate.

Section 4.5    Suspension of the LIBO Rate.

(a)    If any Financial Institution notifies the Administrative Agent that it
has determined that funding its Pro Rata Share of the Purchaser Interests of the
Financial Institutions at a LIBO Rate would violate any applicable law, rule,
regulation, or directive of any governmental or regulatory authority, whether or
not having the force of law, or that (i) deposits of a type and maturity
appropriate to match fund its Purchaser Interests at such LIBO Rate are not
available or (ii) such LIBO Rate does not accurately reflect the cost of
acquiring or maintaining a Purchaser Interest at such LIBO Rate, then the
Administrative Agent shall suspend the availability of such LIBO Rate and
require Seller to select the Prime Rate for any Purchaser Interest accruing
Yield at such LIBO Rate.

 

Page 8



--------------------------------------------------------------------------------

(b)    If less than all of the Financial Institutions give a notice to the
Administrative Agent pursuant to Section 4.5(a), each Financial Institution
which gave such a notice shall be obliged, at the request of Seller, Company or
the Administrative Agent, to assign all of its rights and obligations hereunder
to (i) another Financial Institution or (ii) another funding entity nominated by
Seller or the Administrative Agent that is acceptable to Company and willing to
participate in this Agreement through the Liquidity Termination Date in the
place of such notifying Financial Institution; provided that (i) the notifying
Financial Institution receives payment in full, pursuant to an Assignment
Agreement, of an amount equal to such notifying Financial Institution’s Pro Rata
Share of the Capital and Yield owing to all of the Financial Institutions and
all accrued but unpaid fees and other costs and expenses payable in respect of
its Pro Rata Share of the Purchaser Interests of the Financial Institutions, and
(ii) the replacement Financial Institution otherwise satisfies the requirements
of Section 12.1(b).

ARTICLE V

REPRESENTATIONS AND WARRANTIES

Section 5.1    Representations and Warranties of the Seller Parties. Each Seller
Party hereby represents and warrants to the Administrative Agent and the
Purchasers, as to itself, as of the date hereof and as of the date of each
Incremental Purchase and the date of each Reinvestment that:

(a)    Existence and Power. The Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of its state of
organization identified in the preamble to this Agreement. The Seller is duly
qualified to do business and is in good standing as a foreign limited liability
company, and has and holds all limited liability power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted. The Servicer
is a corporation duly organized, validly existing and in good standing under the
laws of its state of incorporation identified in the preamble to this Agreement.
Such Seller Party is duly qualified to do business and is in good standing as a
foreign corporation, and has and holds all corporate power and all governmental
licenses, authorizations, consents and approvals required to carry on its
business in each jurisdiction in which its business is conducted, except, in the
case of the Servicer, where the failure to have such approvals could not
reasonably be expected to have a Material Adverse Effect.

(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Seller Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Seller, Seller’s use of
the proceeds of purchases made hereunder, are, in the case of Seller, within its
limited liability company powers and authority and have been duly authorized by
all necessary action on its part and, in the case of Servicer, within its
corporate powers and authority and have been duly authorized by all necessary
corporate action on its part. This Agreement and each other Transaction Document
to which such Seller Party is a party has been duly executed and delivered by
such Seller Party.

 

Page 9



--------------------------------------------------------------------------------

(c)    No Conflict. The execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) with respect to the Seller, its certificate of formation or limited
liability company agreement, (ii) with respect to the Servicer, its certificate
or articles of incorporation or by-laws, (iii) any law, rule or regulation
applicable to it, (iv) any restrictions under the Credit Agreement or any other
instrument, document or agreement, in each case, relating to any material
Indebtedness of such Seller Party, (v) any agreement, contract or instrument to
which it is a party or by which it or any of its property is bound, the
contravention or violation of which would result in a Material Adverse Effect,
or (vi) any order, writ, judgment, award, injunction or decree binding on or
affecting it or its property, the contravention or violation of which would
result in a Material Adverse Effect, and do not result in the creation or
imposition of any Adverse Claim on assets of such Seller Party or its
Subsidiaries (except as created hereunder); and no transaction contemplated
hereby requires compliance with any bulk sales act or similar law.

(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Seller Party of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Seller Party’s Knowledge, threatened, against or affecting such
Seller Party, or any of its properties, in or before any court, arbitrator or
other body, that could reasonably be expected to have a Material Adverse Effect.
The Seller is not in default with respect to any order of any court, arbitrator
or governmental body. The Servicer is not in default with respect to any order
of any court, arbitrator or governmental body which default could reasonably be
expected to have a Material Adverse Effect.

(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Seller Party is a party constitute the legal, valid and binding
obligations of such Seller Party enforceable against such Seller Party in
accordance with their respective terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(g)    Accuracy of Information. All information heretofore furnished by such
Seller Party or any of its Affiliates to the Administrative Agent or the
Purchasers for purposes of or in connection with this Agreement, any of the
other Transaction Documents or any transaction contemplated hereby or thereby
is, and all such information hereafter furnished by such Seller Party or any of
its Affiliates to the Administrative Agent or the Purchasers will be, true and
accurate in every material respect on the date such information is stated or
certified and does not and will not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading.

 

Page 10



--------------------------------------------------------------------------------

(h)    Use of Proceeds. No proceeds of any purchase hereunder will be used
(i) for a purpose that violates, or would be inconsistent with, Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.

(i)    Good Title. Immediately prior to each purchase hereunder, Seller shall be
the legal and beneficial owner of the Receivables and Related Security with
respect thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents. There have been duly filed all financing statements under
the UCC of all appropriate jurisdictions to perfect Seller’s ownership interest
in each Receivable, its Collections and the Related Security.

(j)    Perfection. Seller is an organization organized solely under the laws of
the state identified in the preamble to this Agreement. This Agreement, together
with the filing of the financing statements contemplated hereby, is effective
to, and shall, upon each purchase hereunder, transfer to the Administrative
Agent for the benefit of the relevant Purchaser or Purchasers (and the
Administrative Agent for the benefit of such Purchaser or Purchasers shall
acquire from Seller) a valid and perfected first priority undivided percentage
ownership or security interest in each Receivable existing or hereafter arising
and in the Related Security and Collections with respect thereto, free and clear
of any Adverse Claim, except as created by the Transactions Documents. There
have been duly filed all financing statements under the UCC of all appropriate
jurisdictions to perfect the Administrative Agent’s (on behalf of the
Purchasers) ownership or security interest in the Receivables, the Related
Security and the Collections.

(k)    Places of Business and Locations of Records. The principal places of
business and chief executive office of the Seller and the offices where it keeps
all of its Records (including Contracts) are located at the address(es) listed
on Schedule A or such other locations of which the Administrative Agent has been
notified in accordance with Section 7.2(a) in jurisdictions where all action
required by Section 13.4(a) has been taken and completed. Seller’s Federal
Employer Identification Number is correctly set forth on Schedule A. The
principal places of business and chief executive office of the Servicer and the
offices where it keeps all material Records (including Contracts) are located at
the address(es) listed on Schedule A or such other locations of which the
Administrative Agent has been notified in accordance with Section 7.2(a) in
jurisdictions where all action required by Section 13.4(a) has been taken and
completed.

(l)    Collections. The conditions and requirements set forth in Sections 7.1(j)
and 8.2 have at all times been satisfied and duly performed. The names and
addresses of all Collection Banks, together with the account numbers of the
Collection Accounts of Seller at each Collection Bank and the post office box
number of each Lock-Box, are listed on Schedule B (as such Schedule may be
amended from time to time with the consent of the Administrative Agent, which
consent shall not be unreasonably withheld so long as any new Collection Account
shall be subject to a Collection Account Agreement). Seller has not granted any
Person, other than the Administrative Agent as contemplated by this Agreement,
dominion and control of any Lock-Box or Collection Account, or the right to take
dominion and control of any such Lock-Box or Collection Account at a future time
or upon the occurrence of a future event.

 

Page 11



--------------------------------------------------------------------------------

(m)    Material Adverse Effect. (i) The initial Servicer represents and warrants
that since December 31, 2006, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
and its Subsidiaries or the ability of the initial Servicer to perform its
obligations under this Agreement, and (ii) Seller represents and warrants that
since the date of this Agreement, no event has occurred that would have a
material adverse effect on (A) the financial condition or operations of Seller,
(B) the ability of Seller to perform its obligations under the Transaction
Documents, or (C) the collectibility of the Receivables generally or any
material portion of the Receivables.

(n)    Names. In the past five (5) years, Seller has not used any trade names or
assumed names other than the name in which it has executed this Agreement.

(o)    Ownership of Seller. Originator owns, directly or indirectly, 100% of the
issued and membership interests of Seller, free and clear of any Adverse Claim.
Such capital stock is validly issued, fully paid and nonassessable, and there
are no options, warrants or other rights to acquire securities of Seller.

(p)    Not an Investment Company. Such Seller Party is not an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or any successor statute.

(q)    Compliance with Law. Such Seller Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have a Material Adverse Effect on such Receivable or Contract or
the enforceability thereof.

(r)    Compliance with Credit and Collection Policy. Such Seller Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and except with respect to
changes that could not be reasonably expected to have a Material Adverse Effect,
such Seller Party has not made any material change to such Credit and Collection
Policy, except such material change as to which the Administrative Agent has
been notified in accordance with Section 7.1(a)(vii).

(s)    Payments to Originator. With respect to each Receivable transferred to
Seller under the Receivables Sale Agreement, Seller has given reasonably
equivalent value to Originator in consideration therefor and such transfer was
not made for or on account of an antecedent debt. No transfer by Originator of
any Receivable under the Receivables Sale Agreement is or may be voidable under
any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§ 101 et seq.), as
amended.

 

Page 12



--------------------------------------------------------------------------------

(t)    Enforceability of Contracts. Each Contract with respect to each
Receivable is effective to create, and has created, a legal, valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u)    Eligible Receivables. Each Receivable included in the Net Receivables
Balance as an Eligible Receivable on the date of its purchase under the
Receivables Sale Agreement was an Eligible Receivable on such purchase date.

(v)    Net Receivables Balance. Immediately after giving effect to each purchase
hereunder, the Net Receivables Balance is at least equal to the sum of (i) the
Aggregate Capital, plus (ii) the Aggregate Reserves.

(w)    Accounting. The manner in which such Seller Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.

Section 5.2    Financial Institution Representations and Warranties. Each
Financial Institution hereby represents and warrants to the Administrative Agent
and Company that:

(a)    Existence and Power. Such Financial Institution is a corporation or a
banking association duly organized, validly existing and in good standing under
the laws of its jurisdiction of incorporation or organization, and has all
corporate power to perform its obligations hereunder.

(b)    No Conflict. The execution and delivery by such Financial Institution of
this Agreement and the performance of its obligations hereunder are within its
corporate powers, have been duly authorized by all necessary corporate action,
do not contravene or violate (i) its certificate or articles of incorporation or
association or by-laws, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement has been duly authorized, executed and delivered by such
Financial Institution.

(c)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution and delivery by such Financial
Institution of this Agreement and the performance of its obligations hereunder.

 

Page 13



--------------------------------------------------------------------------------

(d)    Binding Effect. This Agreement constitutes the legal, valid and binding
obligation of such Financial Institution enforceable against such Financial
Institution in accordance with its terms, except as such enforcement may be
limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether such enforcement is sought in a
proceeding in equity or at law).

ARTICLE VI

CONDITIONS OF PURCHASES

Section 6.1    Conditions Precedent to Initial Incremental Purchase. The initial
Incremental Purchase of a Purchaser Interest under this Agreement is subject to
the conditions precedent that (a) the Administrative Agent shall have received
on or before the date of such purchase those documents listed on Schedule C,
(b) the Administrative Agent shall have received all fees and expenses required
to be paid on such date pursuant to the terms of this Agreement and the Fee
Letter and (c) the Administrative Agent shall have received the Structuring Fee
(as defined in the Fee Letter) by no later than the date hereof.

Section 6.2    Conditions Precedent to All Purchases and Reinvestments. Each
purchase of a Purchaser Interest (other than pursuant to the Asset Purchase
Agreement) and each Reinvestment shall be subject to the further conditions
precedent that (a) in the case of each such purchase or Reinvestment: (i) the
Servicer shall have delivered to the Administrative Agent on or prior to the
date of such purchase, in form and substance satisfactory to the Administrative
Agent, all Settlement Reports as and when due under Section 8.5 and (ii) upon
the Administrative Agent’s request, the Servicer shall have delivered to the
Administrative Agent at least three (3) days prior to such purchase or
Reinvestment an interim Settlement Report showing the amount of Eligible
Receivables; (b) the Facility Termination Date shall not have occurred; (c) the
Administrative Agent shall have received such other approvals, opinions or
documents as it may reasonably request and (d) on the date of each such
Incremental Purchase or Reinvestment, the following statements shall be true
(and acceptance of the proceeds of such Incremental Purchase or Reinvestment
shall be deemed a representation and warranty by Seller that such statements are
then true):

(i)    the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Incremental Purchase or Reinvestment as
though made on and as of such date;

(ii)    no event has occurred and is continuing, or would result from such
Incremental Purchase or Reinvestment, that will constitute an Amortization Event
or a Servicer Default, and no event has occurred and is continuing, or would
result from such Incremental Purchase or Reinvestment, that would constitute a
Potential Amortization Event or which with the giving of notice or the lapse of
time or both would constitute a Servicer Default; and

(iii)    the Aggregate Capital does not exceed the Purchase Limit and the
aggregate Purchaser Interests do not exceed 100%.

 

Page 14



--------------------------------------------------------------------------------

It is expressly understood that each Reinvestment shall, unless otherwise
directed by the Administrative Agent or any Purchaser, occur automatically on
each day that the Servicer shall receive any Collections without the requirement
that any further action be taken on the part of any Person and notwithstanding
the failure of Seller to satisfy any of the foregoing conditions precedent in
respect of such Reinvestment. The failure of Seller to satisfy any of the
foregoing conditions precedent in respect of any Reinvestment shall give rise to
a right of the Administrative Agent, which right may be exercised at any time on
demand of the Administrative Agent, to rescind the related purchase and direct
Seller to pay to the Administrative Agent for the benefit of the Purchasers an
amount equal to the Collections prior to the Amortization Date that shall have
been applied to the affected Reinvestment.

ARTICLE VII

COVENANTS

Section 7.1    Affirmative Covenants of the Seller Parties. Until the date
following the Facility Termination Date on which (i) the Aggregate Unpaids have
been indefeasibly paid in full or (ii) all Receivables sold hereunder have been
collected or written off after all commercially reasonable efforts to collect
such Receivables have been exhausted, each Seller Party hereby covenants, as to
itself, as set forth below:

(a)    Financial Reporting. Such Seller Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Administrative
Agent:

(i)    Annual Reporting. Within 95 days after the close of each of its
respective fiscal years, (A) in the case of the Servicer, audited, unqualified
financial statements (which shall include balance sheets, statements of income
and retained earnings and a statement of cash flows) for the Servicer for such
fiscal year certified in a manner acceptable to the Administrative Agent by KPMG
LLP, any other “Big Four” accounting firm, or such other independent public
accountants acceptable to the Administrative Agent and (B) in the case of the
Seller, unaudited financial statements for the Seller for such fiscal year
certified by an Authorized Officer of the Seller.

(ii)    Quarterly Reporting. Within 50 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years, unaudited balance
sheets of each of the Servicer and Seller as at the close of each such period
and statements of income and retained earnings and a statement of cash flows for
the Servicer for the period from the beginning of such fiscal year to the end of
such quarter, all certified by an Authorized Officer of the Servicer.

(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Seller Party’s Authorized Officer and dated the date of such
annual financial statement or such quarterly financial statement, as the case
may be.

 

Page 15



--------------------------------------------------------------------------------

(iv)    Shareholders Statements and Reports. Promptly upon the furnishing
thereof to the shareholders of the Servicer copies of all financial statements,
reports and proxy statements so furnished.

(v)     S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Originator or any of its Subsidiaries files with the Securities and
Exchange Commission.

(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or Company, copies of the same.

(vii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would reasonably be expected to adversely affect
the collectibility of the Receivables or decrease the credit quality of any
newly created Receivables, requesting the Administrative Agent’s consent thereto
(which consent shall not be unreasonably withheld).

(viii)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Seller Party as the
Administrative Agent may from time to time reasonably request in order to
protect the interests of the Administrative Agent and the Purchasers under or as
contemplated by this Agreement.

(ix)    Availability of Information on S.E.C. Website. Notwithstanding the
foregoing, information relating to the Servicer required to be delivered
pursuant to Sections 7.1(a)(i), (ii), (iv) and (v) shall be deemed delivered
once such information is available at www.sec.gov and notice of posting thereto
has been delivered to the Administrative Agent.

(b)    Notices. Such Seller Party will notify the Administrative Agent in
writing of any of the following promptly upon learning of the occurrence
thereof, describing the same and, if applicable, the steps being taken with
respect thereto:

(i)    Amortization Events or Potential Amortization Events. The occurrence of
each Amortization Event and each Potential Amortization Event, by a statement of
an Authorized Officer of such Seller Party.

(ii)    Judgment and Proceedings. (A) (1) The entry of any judgment or decree
against the Servicer or any of its respective Subsidiaries if the aggregate
amount of all judgments and decrees then outstanding against the Servicer

 

Page 16



--------------------------------------------------------------------------------

and its Subsidiaries exceeds $25,000,000 and (2) the institution of any
litigation, arbitration proceeding or governmental proceeding against the
Servicer if the aggregate amount of all such claims against the Servicer and its
Subsidiaries exceeds $25,000,000; and (B) the entry of any judgment or decree or
the institution of any litigation, arbitration proceeding or governmental
proceeding against Seller.

(iii)    Material Adverse Effect. The occurrence of any event or condition that
has had, or could reasonably be expected to have, a Material Adverse Effect.

(iv)    Termination Date. The occurrence of the “Termination Date” under and as
defined in the Receivables Sale Agreement.

(v)    Defaults Under Other Agreements. The occurrence of an event of default
under any (i) indenture, (ii) loan agreement or (iii) other Indebtedness of any
Seller Party and its respective Subsidiaries which exceeds $25,000,000 in the
aggregate, pursuant to which such Seller Party is a debtor or an obligor.

(vi)    Downgrade of Originator. Any downgrade in the rating of any Indebtedness
of Originator by S&P or by Moody’s, setting forth the Indebtedness affected and
the nature of such change.

(vii)    Amendments to Credit Agreement. Any amendment to or any waiver,
restatement or replacement of that certain Credit Agreement dated as of
January 31, 2005 by and among Beckman Coulter, Inc., as Borrower, the Initial
Lenders named therein, Citicorp USA, Inc., as Sole Administrative Agent and Bank
of America, N.A., as Sole Syndication Agent (as the same may be amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), enclosing a copy of such amendment, waiver, restatement or
replacement thereof, provided, that if JPMorgan Chase Bank, N.A. is a
participant in such Credit Agreement and has received notice of such amendment
in such capacity, such notice need not also be provided hereunder.

(c)    Compliance with Laws and Preservation of Limited Liability Company and
Corporate Existence.

(i)    Such Seller Party will comply in all respects with all applicable laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject.

(ii)    The Seller will preserve and maintain its limited liability company
existence, rights, franchises and privileges in the jurisdiction of its
organization, and qualify and remain qualified in good standing as a foreign
limited liability company in each jurisdiction where its business is conducted,
except where failure to be so qualified would not result in a Material Adverse
Effect.

 

Page 17



--------------------------------------------------------------------------------

(iii)    The Servicer will preserve and maintain its corporate existence,
rights, franchises and privileges in the jurisdiction of its incorporation, and
qualify and remain qualified in good standing as a foreign corporation in each
jurisdiction where its business is conducted, except where failure to be so
qualified would not result in a Material Adverse Effect.

(d)    Audits. Such Seller Party will furnish to the Administrative Agent from
time to time such information with respect to it and the Receivables as the
Administrative Agent may reasonably request. Such Seller Party will, from time
to time during reasonably regular business hours as requested by the
Administrative Agent upon reasonable notice and at the sole cost of such Seller
Party, permit the Administrative Agent, or its agents or representatives (and
shall cause Originator to permit the Administrative Agent or its agents or
representatives), (i) to examine and make copies of and abstracts from all
Records in the possession or under the control of such Person relating to the
Receivables and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Receivables
and the Related Security or any Person’s performance under any of the
Transaction Documents or any Person’s performance under the Contracts and, in
each case, with any of the officers or employees of the Seller or the Servicer
having knowledge of such matters. Unless either (i) an Amortization Event shall
have occurred and be continuing at the time any such audit is requested by the
Administrative Agent, or (ii) the audits previously conducted at the expense of
the Seller and the Servicer during such calendar year have not produced audit
results reasonably satisfactory to the Administrative Agent, neither Seller nor
Servicer shall (A) be required to reimburse the Administrative Agent or any of
the Purchasers for the costs or expenses in respect of more than one audit by a
third party accounting or auditing firm engaged by the Administrative Agent
during any calendar year, or (B) be required to reimburse the Administrative
Agent or any of the Purchasers for the costs or expenses of such audit in excess
of $40,000 for the initial audit occurring after the date of this Agreement, or
$30,000 for any subsequent audit.

(e)    Keeping and Marking of Records and Books.

(i)    The Servicer will (and will cause Originator to) maintain and implement
administrative and operating procedures (including, without limitation, an
ability to recreate records evidencing Receivables in the event of the
destruction of the originals thereof), and keep and maintain all documents,
books, records and other information reasonably necessary or advisable for the
collection of all Receivables (including, without limitation, records adequate
to permit the immediate identification of each new Receivable and all
Collections of and adjustments to each existing Receivable). The Servicer will
(and will cause Originator to) give the Administrative Agent notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.

(ii)    Such Seller Party will (and will cause Originator to) (A) on or prior to
the date hereof, mark its master data processing records and other books and
records relating to the Purchaser Interests with a legend, acceptable to the
Administrative Agent, describing the Purchaser Interests and (B) upon the
request of the Administrative Agent (x) mark each Contract with a legend
describing the Purchaser Interests and (y) deliver to the Administrative Agent a
copy of all Contracts, provided that (1) if the Contract

 

Page 18



--------------------------------------------------------------------------------

has been fully performed or (2) the Administrative Agent so requests following
the occurrence of a Servicer Default or an Amortization Event, such Seller Party
shall deliver to the Administrative Agent an original of such Contract
(including, without limitation, all multiple originals of any such Contract)
relating to the Receivables.

(f)    Compliance with Contracts and Credit and Collection Policy. Such Seller
Party will (and will cause Originator to) timely and fully (i) perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) comply in all
material respects with the Credit and Collection Policy in regard to each
Receivable and the related Contract.

(g)    Performance and Enforcement of Receivables Sale Agreement. Seller will,
and will require Originator to, perform each of their respective obligations and
undertakings under and pursuant to the Receivables Sale Agreement, will purchase
Receivables thereunder in strict compliance with the terms thereof and will
vigorously enforce the rights and remedies accorded to Seller under the
Receivables Sale Agreement. Seller will take all actions to perfect and enforce
its rights and interests (and the rights and interests of the Administrative
Agent and the Purchasers as assignees of Seller) under the Receivables Sale
Agreement as the Administrative Agent may from time to time reasonably request,
including, without limitation, making claims to which it may be entitled under
any indemnity, reimbursement or similar provision contained in the Receivables
Sale Agreement.

(h)    Ownership. Seller will (or will cause Originator to) take all necessary
action to (i) vest legal and equitable title to the Receivables, the Related
Security and the Collections purchased under the Receivables Sale Agreement
irrevocably in Seller, free and clear of any Adverse Claims other than Adverse
Claims in favor of the Administrative Agent and the Purchasers (including,
without limitation, the filing of all financing statements necessary under the
UCC of all appropriate jurisdictions to perfect Seller’s interest in such
Receivables, Related Security and Collections and such other action to perfect,
protect or more fully evidence the interest of Seller therein as the
Administrative Agent may reasonably request), and (ii) establish and maintain,
in favor of the Administrative Agent, for the benefit of the Purchasers, a valid
and perfected first priority undivided percentage ownership interest (and/or a
valid and perfected first priority security interest) in all Receivables,
Related Security and Collections to the full extent contemplated herein, free
and clear of any Adverse Claims other than Adverse Claims in favor of the
Administrative Agent for the benefit of the Purchasers (including, without
limitation, the filing of all financing statements necessary under the UCC of
all appropriate jurisdictions to perfect the Administrative Agent’s (for the
benefit of the Purchasers) interest in such Receivables, Related Security and
Collections and such other action to perfect, protect or more fully evidence the
interest of the Administrative Agent for the benefit of the Purchasers as the
Administrative Agent may reasonably request).

(i)    Non-Consolidation Covenants. Seller acknowledges that the Purchasers are
entering into the transactions contemplated by this Agreement in reliance upon
Seller’s identity as a legal entity that is separate from Originator. Therefore,
from and after the date of execution and delivery of this Agreement, Seller
shall take all reasonable steps, including, without limitation, all

 

Page 19



--------------------------------------------------------------------------------

steps that the Administrative Agent or any Purchaser may from time to time
reasonably request, to maintain Seller’s identity as a separate legal entity and
to make it manifest to third parties that Seller is an entity with assets and
liabilities distinct from those of Originator and any Affiliates thereof and not
just a division of Originator or any such Affiliate. Without limiting the
generality of the foregoing and in addition to the other covenants set forth
herein, Seller will:

(A)    conduct its own business in its own name and require that all full-time
employees of Seller, if any, identify themselves as such and not as employees of
Originator (including, without limitation, by means of providing appropriate
employees with business or identification cards identifying such employees as
Seller’s employees);

(B)    compensate all employees, consultants and agents directly, from Seller’s
own funds, for services provided to Seller by such employees, consultants and
agents and, to the extent any employee, consultant or agent of Seller is also an
employee, consultant or agent of Originator or any Affiliate thereof, allocate
the compensation of such employee, consultant or agent between Seller and
Originator or such Affiliate, as applicable, on a basis that reflects the
services rendered to Seller and Originator or such Affiliate, as applicable;

(C)    clearly identify its offices (by signage or otherwise) as its offices
and, if such office is located in the offices of Originator, Seller shall lease
such office at a fair market rent;

(D)    have a separate telephone number, which will be answered only in its name
and separate stationery, invoices and checks in its own name;

(E)    conduct all transactions with Originator and the Servicer (including,
without limitation, any delegation of its obligations hereunder as Servicer)
strictly on an arm’s-length basis, allocate all overhead expenses (including,
without limitation, telephone and other utility charges) for items shared
between Seller and Originator on the basis of actual use to the extent
practicable and, to the extent such allocation is not practicable, on a basis
reasonably related to actual use;

(F)    at all times have an LLC Board of Directors consisting of three
(3) members, at least one (1) member of which is an Independent Director;

(G)    observe all limited liability company formalities as a separate and
distinct entity, and ensure that all limited liability company actions relating
to (A) the selection, maintenance or replacement of the Independent Director,
(B) the dissolution or liquidation of Seller or (C) the initiation of,
participation in, acquiescence in or consent to any bankruptcy, insolvency,
reorganization or similar proceeding involving Seller, are duly authorized by
unanimous vote of its Board of Directors (including the Independent Director);

 

Page 20



--------------------------------------------------------------------------------

(H)    maintain Seller’s books and records separate from those of Originator and
any Affiliate thereof and otherwise readily identifiable as its own assets
rather than assets of Originator and any Affiliate thereof;

(I)    prepare its financial statements separately from those of Originator and
insure that any consolidated financial statements of Originator or any Affiliate
thereof that include Seller and that are filed with the Securities and Exchange
Commission or any other governmental agency have notes clearly stating that
Seller is a separate limited liability company and that its assets will be
available first and foremost to satisfy the claims of the creditors of Seller;

(J)    except as herein specifically otherwise provided, maintain the funds or
other assets of Seller separate from, and not commingled with, those of
Originator or any Affiliate thereof and only maintain bank accounts or other
depository accounts to which Seller alone is the account party, into which
Seller alone makes deposits and from which Seller alone (or the Administrative
Agent hereunder) has the power to make withdrawals;

(K)    pay all of Seller’s operating expenses from Seller’s own assets (except
for certain payments by (i) Originator solely for purposes of organizing and
establishing Seller, or (ii) Originator or other Persons pursuant to allocation
arrangements that comply with the requirements of this Section 7.1(i));

(L)    operate its business and activities such that: it does not engage in any
business or activity of any kind, or enter into any transaction or indenture,
mortgage, instrument, agreement, contract, lease or other undertaking, other
than the transactions contemplated and authorized by this Agreement and the
Receivables Sale Agreement; and does not create, incur, guarantee, assume or
suffer to exist any indebtedness or other liabilities, whether direct or
contingent, other than (1) as a result of the endorsement of negotiable
instruments for deposit or collection or similar transactions in the ordinary
course of business, (2) the incurrence of obligations under this Agreement,
(3) the incurrence of obligations, as expressly contemplated in the Receivables
Sale Agreement, to make payment to Originator thereunder for the purchase of
Receivables from Originator under the Receivables Sale Agreement, and (4) the
incurrence of operating expenses in the ordinary course of business of the type
otherwise contemplated by this Agreement;

(M)    maintain its limited liability company charter in conformity with this
Agreement, such that it does not amend, restate, supplement or otherwise modify
its certificate of formation or limited liability company agreement in any
respect that would impair its ability to comply with the terms or provisions of
any of the Transaction Documents, including, without limitation, Section 7.1(i)
of this Agreement;

(N)    maintain the effectiveness of, and continue to perform under the
Receivables Sale Agreement, such that it does not amend, restate, supplement,
cancel, terminate or otherwise modify the Receivables Sale Agreement, or give
any consent, waiver, directive or approval thereunder or waive any default,
action, omission or breach under the Receivables Sale Agreement or otherwise
grant any indulgence thereunder, without (in each case) the prior written
consent of the Administrative Agent;

 

Page 21



--------------------------------------------------------------------------------

(O)    maintain its organizational separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary.

(P)    maintain at all times the Required Capital Amount (as defined in the
Receivables Sale Agreement) and refrain from making any dividend, distribution,
redemption of capital stock or payment of any subordinated indebtedness which
would cause the Required Capital Amount to cease to be so maintained; and

(Q)    take such other actions as are necessary on its part to ensure that the
facts and assumptions set forth in the opinion issued by Latham & Watkins LLP,
as counsel for Seller, in connection with the closing or initial Incremental
Purchase under this Agreement and relating to substantive consolidation issues,
and in the certificates accompanying such opinion, remain true and correct in
all material respects at all times.

(j)    Collections. Such Seller Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to Receivables are remitted directly to Seller or any
Affiliate of Seller, Seller will remit (or will cause all such payments to be
remitted) directly to a Collection Bank and deposited into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Seller will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Administrative
Agent and the Purchasers. Seller will maintain exclusive ownership, dominion and
control (subject to the terms of this Agreement) of each Lock-Box and Collection
Account and shall not grant the right to take dominion and control of any
Lock-Box or Collection Account at a future time or upon the occurrence of a
future event to any Person, except to the Administrative Agent as contemplated
by this Agreement.

(k)    Taxes. Such Seller Party will file all tax returns and reports required
by law to be filed by it and will promptly pay all taxes and governmental
charges at any time owing, except any such taxes which are not yet delinquent or
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP shall have been set aside on its
books. Seller will pay when due any taxes payable in connection with the
Receivables, exclusive of taxes on or measured by income or gross receipts of
Company, the Administrative Agent or any Financial Institution.

(l)    Insurance. Seller will maintain in effect, or cause to be maintained in
effect, at Seller’s own expense, such casualty and liability insurance covering
the Related Equipment as Seller shall deem appropriate in its good faith
business judgment. Seller will pay or cause to be paid the premiums therefor
and, if such insurance is provided by one of its Affiliates, shall pay the

 

Page 22



--------------------------------------------------------------------------------

allocable cost of the premiums therefor and deliver to the Administrative Agent
evidence satisfactory to the Administrative Agent of such insurance coverage.
Copies of each policy shall be furnished to the Administrative Agent and any
Purchaser in certificated form upon the Administrative Agent’s or such
Purchaser’s request. The foregoing requirements shall not be construed to
negate, reduce or modify, and are in addition to, Seller’s obligations
hereunder.

(m)    Payment to Originator. With respect to any Receivable purchased by Seller
from Originator, such sale shall be effected under, and in strict compliance
with the terms of, the Receivables Sale Agreement, including, without
limitation, the terms relating to the amount and timing of payments to be made
to Originator in respect of the purchase price for such Receivable.

Section 7.2    Negative Covenants of the Seller Parties. Until the date
following the Facility Termination Date on which (i) the Aggregate Unpaids have
been indefeasibly paid in full or (ii) all Receivables sold hereunder have been
collected or written off after all commercially reasonable efforts to collect
such Receivables have been exhausted, each Seller Party hereby covenants, as to
itself, as set forth below:

(a)    Name Change, Offices and Records. Seller will not change its name,
identity or structure (within the meaning of Section 9-402(7) of any applicable
enactment of the UCC) or relocate its chief executive office or any office where
Records (including Contracts) are kept from those set forth on Schedule A unless
it shall have: (i) given the Administrative Agent at least thirty (30) days’
prior written notice thereof and (ii) delivered to the Administrative Agent all
financing statements, instruments and other documents requested by the
Administrative Agent in connection with such change or relocation.

(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Administrative Agent pursuant to Section 8.2(b), such Seller Party will not
add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Administrative Agent shall have received, at
least five (5) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box; provided, however, that the Servicer may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account.

(c)    Modifications to Contracts and Credit and Collection Policy. Unless
otherwise consented by the Administrative Agent, such Seller Party will not, and
will not permit Originator to, make any change to the Credit and Collection
Policy that could adversely affect the collectibility of the Receivables or
decrease the credit quality of any newly created Receivables. Except as provided
in Section 8.2(c), the Servicer will not, and will not permit Originator to,
extend, amend or otherwise modify the terms of any Receivable or any Contract
related thereto other than in accordance with the Credit and Collection Policy.

 

Page 23



--------------------------------------------------------------------------------

(d)    Sales, Liens. Seller will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Collection Account, or assign
any right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent and the
Purchasers provided for herein), and Seller will defend the right, title and
interest of the Administrative Agent and the Purchasers in, to and under any of
the foregoing property, against all claims of third parties claiming through or
under Seller or Originator. Seller will not create or suffer to exist any
mortgage, pledge, security interest, encumbrance, lien, charge or other similar
arrangement on any of its inventory, the financing or lease of which gives rise
to any Receivable.

(e)    Net Receivables Balance. At no time prior to the Amortization Date shall
Seller permit the Net Receivables Balance to be less than an amount equal to the
sum of (i) the Aggregate Capital plus (ii) the Aggregate Reserves.

(f)    Termination Date Determination. Seller will not designate the Termination
Date (as defined in the Receivables Sale Agreement), or send any written notice
to Originator in respect thereof, without the prior written consent of the
Administrative Agent, except with respect to the occurrence of such Termination
Date arising pursuant to Section 5.1(d) of the Receivables Sale Agreement.

(g)    Restricted Junior Payments. From and after the occurrence of any
Amortization Event (unless and until such Amortization Event shall be waived in
accordance with Section 13.1 or, in the determination of the Administrative
Agent, shall have ceased to exist), Seller will not make any Restricted Junior
Payment if, after giving effect thereto, Seller would fail to meet its
obligations set forth in Section 7.2(e).

ARTICLE VIII

ADMINISTRATION AND COLLECTION

Section 8.1    Designation of Servicer.

(a)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Beckman is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. Following the occurrence and during the continuance of
a Servicer Default, the Administrative Agent may at any time designate as
Servicer any Person to succeed Beckman or any successor Servicer.

(b)    Without the prior written consent of the Administrative Agent and the
Required Financial Institutions, Beckman shall not be permitted to delegate any
of its duties or responsibilities as Servicer to any Person other than
(i) Seller and (ii) outside collection agencies in accordance with its Credit
and Collection Policy. Seller shall not be permitted to further delegate to

 

Page 24



--------------------------------------------------------------------------------

any other Person any of the duties or responsibilities of the Servicer delegated
to it by Beckman. The Administrative Agent may, at any time following the
occurrence and during the continuance of a Servicer Default, designate as
Servicer any Person other than Beckman, whereupon all duties and
responsibilities of Beckman as Servicer hereunder shall cease and all duties and
responsibilities theretofore delegated by Beckman to Seller as sub-servicer may,
at the discretion of the Administrative Agent, be terminated forthwith on notice
given by the Administrative Agent to Beckman and to Seller.

(c)    Notwithstanding the foregoing subsection (b), (i) Beckman shall be and
remain primarily liable to the Administrative Agent and the Purchasers for the
full and prompt performance of all duties and responsibilities of the Servicer
hereunder and (ii) the Administrative Agent and the Purchasers shall be entitled
to deal exclusively with Beckman in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder. The Administrative Agent
and the Purchasers shall not be required to give notice, demand or other
communication to any Person other than Beckman in order for communication to the
Servicer and its sub-servicer or other delegate with respect thereto to be
accomplished. Beckman, at all times that it is the Servicer, shall be
responsible for providing any sub-servicer or other delegate of the Servicer
with any notice given to the Servicer under this Agreement.

Section 8.2    Duties of Servicer.

(a)    The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.

The Servicer will instruct all Obligors to pay all Collections directly to a
Lock-Box or Collection Account. The Servicer shall effect a Collection Account
Agreement substantially in the form of Exhibit V (or such other form reasonably
acceptable to the Administrative Agent) with each bank party to a Collection
Account at any time. In the case of any remittances received in any Lock-Box or
Collection Account that shall have been identified, to the satisfaction of the
Servicer, to not constitute Collections or other proceeds of the Receivables or
the Related Security, the Servicer shall promptly remit such items to the Person
identified to it as being the owner of such remittances. From and after the date
the Administrative Agent delivers to any Collection Bank a Collection Notice
pursuant to Section 8.3, the Administrative Agent may request that the Servicer,
and the Servicer thereupon promptly shall instruct all Obligors with respect to
the Receivables, to remit all payments thereon to a new depositary account
specified by the Administrative Agent and, at all times thereafter, Seller and
the Servicer shall not deposit or otherwise credit, and shall not permit any
other Person to deposit or otherwise credit to such new depositary account any
cash or payment item other than Collections.

(b)    The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Seller and the Purchasers their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of the Administrative Agent, segregate, in a manner

 

Page 25



--------------------------------------------------------------------------------

acceptable to the Administrative Agent, all cash, checks and other instruments
received by it from time to time constituting Collections from the general funds
of the Servicer or Seller prior to the remittance thereof in accordance with
Article II. If the Servicer shall be required to segregate Collections pursuant
to the preceding sentence, the Servicer shall segregate and deposit with a bank
designated by the Administrative Agent such allocable share of Collections of
Receivables set aside for the Purchasers within two (2) Business Days following
receipt by the Servicer of such Collections, duly endorsed or with duly executed
instruments of transfer.

(c)    The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Charged-Off
Receivable or limit the rights of the Administrative Agent or the Purchasers
under this Agreement. So long as an Amortization Event has occurred and is
continuing, notwithstanding anything to the contrary contained herein, the
Administrative Agent shall have the absolute and unlimited right to direct the
Servicer to commence or settle any legal action with respect to any Receivable
or to foreclose upon or repossess any Related Security.

(d)    The Servicer shall hold in trust for Seller and the Purchasers all
Records that (i) evidence or relate to the Receivables, the related Contracts
and Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent, deliver or make available to the Administrative Agent all such Records,
at a place selected by the Administrative Agent. The Servicer shall, as soon as
practicable following receipt thereof turn over to Seller any cash collections
or other cash proceeds received with respect to Indebtedness not constituting
Receivables. The Servicer shall, from time to time at the request of any
Purchaser, furnish to the Purchasers (promptly after any such request) a
calculation of the amounts set aside for the Purchasers pursuant to Article II.

(e)    Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Seller shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.

Section 8.3    Collection Notices. Following the occurrence and during the
continuance of an Amortization Event, the Administrative Agent is authorized at
any time to date and to deliver to the Collection Banks the Collection Notices.
Seller hereby transfers to the Administrative Agent for the benefit of the
Purchasers, effective when the Administrative Agent delivers such notice, the
exclusive ownership and control of each Lock-Box and the Collection Accounts. In
case any authorized signatory of Seller whose signature appears on a Collection
Account Agreement shall cease to have such authority before the delivery of such
notice, such Collection Notice shall nevertheless be valid as if such authority
had remained in force. Following the occurrence and during the continuance of an
Amortization Event, the Seller hereby authorizes the Administrative Agent, and
agrees that the Administrative

 

Page 26



--------------------------------------------------------------------------------

Agent shall be entitled to (i) endorse Seller’s name on checks and other
instruments representing Collections, (ii) enforce the Receivables, the related
Contracts and the Related Security and (iii) take such action as shall be
necessary or desirable to cause all cash, checks and other instruments
constituting Collections of Receivables to come into the possession of the
Administrative Agent rather than Seller.

Section 8.4    Responsibilities of Seller. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent and the Purchasers of
their rights hereunder shall not release the Servicer, Originator or Seller from
any of their duties or obligations with respect to any Receivables or under the
related Contracts. The Purchasers shall have no obligation or liability with
respect to any Receivables or related Contracts, nor shall any of them be
obligated to perform the obligations of Seller.

Section 8.5    Reports. The Servicer shall prepare and forward to the
Administrative Agent (i) on the 15th day of each month (or, if such day is not a
Business Day, on the next succeeding Business Day), and at such times as the
Administrative Agent shall request, a Settlement Report and (ii) at such times
as the Administrative Agent shall request, a listing by Obligor of all
Receivables together with an aging of such Receivables.

Section 8.6    Servicing Fees. In consideration of Beckman’s agreement to act as
Servicer hereunder, the Purchasers hereby agree that, so long as Beckman shall
continue to perform as Servicer hereunder, Seller shall pay over to Beckman a
fee (the “Servicing Fee”) on each Settlement Date, in arrears for the
immediately preceding month, equal to 1.0% per annum of the average aggregate
Outstanding Balance of all Receivables during such period, as compensation for
its credit and collection and other administration services related to the
Receivables.

Section 8.7    Servicer Default. The occurrence and continuation of:

(a)    Any Amortization Event detailed in Article IX in respect of the Servicer
shall constitute a Servicer Default, provided that any Amortization Event of the
type described in Sections 9.1(f), (g), (h) and (i) shall not constitute a
Servicer Default.

(b)    There shall have occurred and be continuing any collection, billing or
accounting systems failure which has a Material Adverse Effect on the Servicer’s
ability to either collect the Receivables or to perform its obligations under
this Agreement.

(c)    The Amortization Event described in Section 9.1(p).

ARTICLE IX

AMORTIZATION EVENTS

Section 9.1    Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:

(a)    Any Seller Party shall fail to make any payment or deposit required
hereunder or under any other Transaction Document when due and, for any such
payment or deposit which is not in respect of Capital, such failure continues
for three (3) Business Days.

 

Page 27



--------------------------------------------------------------------------------

(b)    Any representation, warranty, certification or statement made by any
Seller Party in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect (or, in the case of any representation, warranty,
certification or statement that is subject to a Material Adverse Effect or other
materiality qualifier, such representation, warranty, certification or statement
or warranty as stated shall prove to be incorrect) when made or deemed made.

(c)    Any of the following:

(i)    Any Seller Party shall fail to perform or observe any term, covenant or
agreement contained in Section 7.1(b)(i) (Notice of Amortization Events or
Potential Amortization Events), 7.1(b)(iv) (Notice of Termination Date),
7.1(b)(v) (Notice of Defaults Under Other Agreements), 7.1(c)(ii) (Preservation
of Limited Liability Company Existence), 7.1(c)(iii) (Preservation of Corporate
Existence), 7.1(d) (Audits), 7.1(e) (Keeping and Marking of Records and Books),
7.1(f) (Compliance with Contracts and Credit and Collection Policy), 7.1(h)
(Ownership), 7.1(j) (Collections), 7.1(m) (Payment to Originator) or 7.2
(Negative Covenants of the Seller Parties) and any such failure continues for
three (3) Business Days after the earlier of (A) Knowledge thereof by a Seller
Party and (B) the date on which written notice thereof shall have been given to
such Seller Party by the Administrative Agent or any Financial Institution;

(ii)    Any Seller Party shall fail to perform or observe any other term,
covenant or agreement contained in Section 7.1(a) (Financial Reporting), 7.1(b)
(Notices), 7.1(g) (Performance and Enforcement of Receivables Sale Agreement) or
7.1(i) (Purchasers’ Reliance) if such failure shall remain unremedied for three
(3) Business Days after the earlier of (A) Knowledge thereof by a Seller Party
and (B) the date on which written notice thereof shall have been given to such
Seller Party by the Administrative Agent or any Financial Institution;

(iii)    Seller shall fail to perform or observe any other term, covenant or
agreement contained herein or in any other Transaction Document and such failure
shall remain unremedied for five (5) Business Days after the earlier of
(A) Knowledge thereof by a Seller Party and (B) the date on which written notice
thereof shall have been given to such Seller Party by the Administrative Agent
or any Financial Institution; or

(iv)    the Servicer shall fail to perform or observe any other term, covenant
or agreement contained herein or in any other Transaction Document and such
failure shall remain unremedied for thirty (30) days.

(d)    Failure of Seller to pay any Indebtedness when due (after all applicable
grace periods therefor) or the failure of any other Seller Party to pay any
Indebtedness when due of at least $75,000,000 in the aggregate, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), and in each case such failure shall

 

Page 28



--------------------------------------------------------------------------------

continue after the applicable grace period therefor, or the default by any
Seller Party in the performance of any term, provision or condition contained in
any agreement under which any such Indebtedness may be or was created or is
governed, the effect of which is to cause such Indebtedness to be declared due
prior to its stated maturity or to terminate the facility providing for the
creation of any such Indebtedness; or any such Indebtedness of any Seller Party
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment) prior to the date of maturity thereof except for
any secured debt that becomes due solely by reason of the sale or other
disposition of the asset securing such debt in the ordinary course of the
Servicer’s business and not as part of any foreclosure or similar proceeding,
provided such debt is repaid at the time of such sale or disposition.

(e)    (i) Any Seller Party or any of its Significant Subsidiaries shall
generally not pay its debts as such debts become due or shall admit in writing
its inability to pay its debts generally or shall make a general assignment for
the benefit of creditors; or (ii) any proceeding shall be instituted by or
against any Seller Party or any of its Significant Subsidiaries seeking to
adjudicate it bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief or composition of it
or its debts under any law relating to bankruptcy, insolvency or reorganization
or relief of debtors, or seeking the entry of an order for relief or the
appointment of a receiver, trustee or other similar official for it or any
substantial part of its property and in the case of any such proceeding
instituted against such Seller Party (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of thirty
(30) days, or any of the actions sought in such proceeding (including, without
limitation, the entry of an order for relief against, or the appointment of a
receiver, trustee, custodian or other similar official for, it or for any
substantial part of its property) shall occur; or (iii) any Seller Party or any
of its Significant Subsidiaries shall take any corporate or limited liability
company action to authorize any of the actions set forth in clauses (i) or
(ii) above in this subsection (e).

(f)    Seller shall fail to comply with the terms of Section 2.6.

(g)    As at the end of any calendar month through the end of October 2008, the
three-month rolling average Delinquency Ratio shall exceed 26.5%, and as at the
end of any calendar month thereafter, the three-month rolling average
Delinquency Ratio shall exceed 22.0%.

(h)    As at the end of any calendar month, the three-month rolling average
Loss-to-Liquidation Ratio shall exceed 11.0% (the “LTLR Trigger”); provided,
that the Administrative Agent may, on written notice given to the Seller Parties
on the date six (6) months after the date hereof, declare a recalculated LTLR
Trigger applying a substantially similar methodology as that used to derive the
original LTLR Trigger, such methodology to consist of either (i) multiplying a
factor of 1.25 by the maximum Loss-to-Liquidation Ratio over such six-month
period or (ii) multiplying a factor of 1.50 by the average Loss-to-Liquidation
Ratio over such six-month period.

 

Page 29



--------------------------------------------------------------------------------

(i)    As at the end of any calendar month through the end of February 2008, the
three-month rolling average Dilution Ratio shall exceed 11.0%, and as at the end
of any calendar month thereafter, the three-month rolling average Dilution Ratio
shall exceed 9.0%.

(j)    A Change of Control shall occur.

(k)    The Servicer shall at any time fail to: (i) maintain, at the end of any
fiscal quarter of the Servicer, a ratio of Consolidated Funded Indebtedness as
of such date to Consolidated EBITDA for the four (4) fiscal quarters ending on
such date of not greater than 3.25:1.00; or (ii) maintain, at the end of any
fiscal quarter of the Servicer, a ratio of Consolidated EBITDA to Interest
Expense of not less than 3.5:1.00 for the four (4) fiscal quarters ending on
such date.

(l)    The Administrative Agent, for the benefit of the Purchasers, shall at any
time for any reason fail to have a valid and perfected first priority undivided
percentage ownership interest (and/or a valid and perfected first priority
security interest) in all Receivables, Related Security and Collections to the
full extent contemplated herein, free and clear of any Adverse Claims other than
Adverse Claims in favor of the Administrative Agent for the benefit of the
Purchasers.

(m)(i)    One or more final judgments for the payment of money shall be entered
against Seller or (ii) one or more final judgments for the payment of money in
an amount in excess of $75,000,000 in the aggregate, shall be entered against
the Servicer and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect;
provided, however, that any such judgment or order shall not be an Amortization
Event under this Section 9.1(m) to the extent that and for so long as (i) the
amount of such judgment or order is covered by a valid and binding policy of
insurance between the defendant and the insurer covering payment thereof and
(ii) such insurer, which shall be rated at least “A” by A.M. Best Company, has
been notified of, and has not declined the claim made for payment of, the amount
of such judgment or order;

(n)(i)    Originator shall fail to perform or observe any term, covenant or
agreement under the Receivables Sale Agreement and such failure shall continue
for five (5) consecutive Business Days after the earlier of (A) Knowledge
thereof by a Seller Party and (B) the date on which written notice thereof shall
have been given to such Seller Party by the Administrative Agent or any
Financial Institution, (ii) the “Termination Date” under and as defined in the
Receivables Sale Agreement shall occur under the Receivables Sale Agreement or
(iii) Originator shall for any reason cease to transfer, or cease to have the
legal capacity to transfer, or otherwise be incapable of transferring
Receivables to Seller under the Receivables Sale Agreement and such incapacity
shall continue for three (3) Business Days.

(o)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Seller or Servicer, or any Obligor shall
directly or indirectly contest in any manner such effectiveness, validity,
binding nature or enforceability of this Agreement.

 

Page 30



--------------------------------------------------------------------------------

(p)    DLL shall have delivered notice of a “DLL Servicer Termination”, pursuant
to, and as defined, in the DLL Interpurchaser Agreement.

Section 9.2    Remedies. Upon the occurrence and during the continuance of a
Servicer Default, the Administrative Agent may, or upon the direction of the
Required Financial Institutions shall, replace the Person then acting as
Servicer, pursuant to the procedures set forth in the DLL Interpurchaser
Agreement. Upon the occurrence and during the continuance of an Amortization
Event, the Administrative Agent may, or upon the direction of the Required
Financial Institutions shall, take any of the following actions: (i) declare the
Amortization Date to have occurred, whereupon the Amortization Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Seller Party; provided, however, that
upon the occurrence of an Amortization Event described in Section 9.1(d)(ii), or
of an actual or deemed entry of an order for relief with respect to any Seller
Party under the Federal Bankruptcy Code, the Amortization Date shall
automatically occur, without demand, protest or any notice of any kind, all of
which are hereby expressly waived by each Seller Party, (ii) to the fullest
extent permitted by applicable law, declare that the Default Fee shall accrue
with respect to any of the Aggregate Unpaids outstanding at such time,
(iii) deliver the Collection Notices to the Collection Banks, and (iv) notify
Obligors of the Purchasers’ interest in the Receivables. The aforementioned
rights and remedies shall be without limitation, and shall be in addition to all
other rights and remedies of the Administrative Agent and the Purchasers
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.

ARTICLE X

INDEMNIFICATION

Section 10.1    Indemnities by the Seller Parties. Without limiting any other
rights that the Administrative Agent or any Purchaser may have hereunder or
under applicable law, (A) Seller hereby agrees to indemnify (and pay upon demand
to) the Administrative Agent, the Sole Lead Arranger, each Purchaser and their
respective assigns, officers, directors, agents and employees (each an
“Indemnified Party”) from and against any and all damages, losses, claims,
taxes, liabilities, costs, expenses and for all other amounts payable, including
reasonable attorneys’ fees (which attorneys may be employees of the
Administrative Agent or such Purchaser) and disbursements (all of the foregoing
being collectively referred to as “Indemnified Amounts”) awarded against or
incurred by any of them arising out of or as a result of this Agreement or the
acquisition, either directly or indirectly, by a Purchaser of an interest in the
Receivables, and (B) the Servicer hereby agrees to indemnify (and pay upon
demand to) each Indemnified Party for Indemnified Amounts awarded against or
incurred by any of them arising out of the Servicer’s activities as Servicer
hereunder excluding, however, in all of the foregoing instances under the
preceding clauses (A) and (B):

(i)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;

 

Page 31



--------------------------------------------------------------------------------

(ii)    Indemnified Amounts to the extent the same include losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor;

(iii)    taxes imposed by the jurisdiction in which such Indemnified Party’s
principal executive office is located, on or measured by the overall net income
of such Indemnified Party to the extent that the computation of such taxes is
consistent with the characterization for income tax purposes of the acquisition
by the Purchasers of Purchaser Interests as a loan or loans by the Purchasers to
Seller secured by the Receivables, the Related Security, the Collection Accounts
and the Collections; or

(iv)    any claim by any Indemnified Party against another Indemnified Party;

provided, however, that nothing contained in this sentence shall limit the
liability of any Seller Party or limit the recourse of the Purchasers to any
Seller Party to recover any amount where an explicit right to recover such
amount is set forth under the terms of this Agreement. Without limiting the
generality of the foregoing indemnification, Seller shall indemnify each
Indemnified Party for Indemnified Amounts (including, without limitation, losses
in respect of uncollectible receivables, regardless of whether reimbursement
therefor would constitute recourse to Seller or the Servicer) relating to or
resulting from:

(i)    any representation or warranty made by any Seller Party or Originator (or
any officers of any such Person) under or in connection with this Agreement, any
other Transaction Document or any other information or report delivered by any
such Person pursuant hereto or thereto, which shall have been false or incorrect
when made or deemed made;

(ii)    the failure by Seller, the Servicer or Originator to comply with any
applicable law, rule or regulation with respect to any Receivable or Contract
related thereto, or the nonconformity of any Receivable or Contract included
therein with any such applicable law, rule or regulation or any failure of
Originator to keep or perform any of its obligations, express or implied, with
respect to any Contract;

(iii)    any failure of Seller, the Servicer or Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;

(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;

 

Page 32



--------------------------------------------------------------------------------

(v)    any dispute, claim, offset or defense (other than discharge in bankruptcy
of the Obligor) of the Obligor to the payment of any Receivable (including,
without limitation, a defense based on such Receivable or the related Contract
not being a legal, valid and binding obligation of such Obligor enforceable
against it in accordance with its terms), or any other claim resulting from the
sale of the merchandise or service related to such Receivable or the furnishing
or failure to furnish such merchandise or services;

(vi)    the commingling of Collections of Receivables at any time with other
funds;

(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of an Incremental Purchase or a Reinvestment,
the ownership of the Purchaser Interests or any other investigation, litigation
or proceeding relating to Seller, the Servicer or Originator in which any
Indemnified Party becomes involved as a result of any of the transactions
contemplated hereby;

(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;

(ix)    any Amortization Event;

(x)    any failure of Seller to acquire and maintain legal and equitable title
to, and ownership of any Receivable and the Related Security and Collections
with respect thereto from Originator, free and clear of any Adverse Claim (other
than as created hereunder); or any failure of Seller to give reasonably
equivalent value to Originator under the Receivables Sale Agreement in
consideration of the transfer by Originator of any Receivable, or any attempt by
any Person to void such transfer under statutory provisions or common law or
equitable action;

(xi)    any failure to vest and maintain vested in the Administrative Agent for
the benefit of the Purchasers, or to transfer to the Administrative Agent for
the benefit of the Purchasers, legal and equitable title to, and ownership of, a
first priority perfected undivided percentage ownership interest (to the extent
of the Purchaser Interests contemplated hereunder) or security interest in the
Receivables, the Related Security and the Collections, free and clear of any
Adverse Claim (except as created by the Transaction Documents);

(xii)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable, the
Related Security and Collections with respect thereto, and the proceeds of any
thereof, whether at the time of any Incremental Purchase or Reinvestment or at
any subsequent time;

(xiii)    any action or omission by any Seller Party which reduces or impairs
the rights of the Administrative Agent or the Purchasers with respect to any
Receivable or the value of any such Receivable;

 

Page 33



--------------------------------------------------------------------------------

(xiv)    any attempt by any Person to void any Incremental Purchase or
Reinvestment hereunder under statutory provisions or common law or equitable
action;

(xvi)    the failure of any Receivable included in the calculation of the Net
Receivables Balance as an Eligible Receivable to be an Eligible Receivable at
the time so included.

Section 10.2    Increased Cost and Reduced Return.

If after the date hereof, any Funding Source shall be charged any fee, expense
or increased cost on account of the adoption of any new applicable law, rule or
regulation (including any applicable law, rule or regulation regarding capital
adequacy) or any change therein, or any change in the interpretation or
administration thereof by any governmental authority, central bank or comparable
agency charged with the interpretation or administration thereof, or compliance
with any request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency (a “Regulatory Change”):
(i) that subjects any Funding Source to any charge or withholding on or with
respect to any Funding Agreement or a Funding Source’s obligations under a
Funding Agreement, or on or with respect to the Receivables, or changes the
basis of taxation of payments to any Funding Source of any amounts payable under
any Funding Agreement (except for changes in the rate of tax on the overall net
income of a Funding Source or taxes excluded by Section 10.1) or (ii) that
imposes, modifies or deems applicable any reserve, assessment, insurance charge,
special deposit or similar requirement against assets of, deposits with or for
the account of a Funding Source, or credit extended by a Funding Source pursuant
to a Funding Agreement or (iii) that imposes any other condition the result of
which is to increase the cost to a Funding Source of performing its obligations
under a Funding Agreement, or to reduce the rate of return on a Funding Source’s
capital as a consequence of its obligations under a Funding Agreement, or to
reduce the amount of any sum received or receivable by a Funding Source under a
Funding Agreement or to require any payment calculated by reference to the
amount of interests or loans held or interest received by it, then, upon demand
by the Administrative Agent, Seller shall pay to the Administrative Agent, for
the benefit of the relevant Funding Source, such amounts charged to such Funding
Source or such amounts to otherwise compensate such Funding Source for such
increased cost or such reduction.

Section 10.3    Other Costs and Expenses. Seller shall pay to the Administrative
Agent and Company on demand all costs and out-of-pocket expenses in connection
with the preparation, execution, delivery and administration of this Agreement,
the transactions contemplated hereby and the other documents to be delivered
hereunder, including without limitation, the cost of Company’s auditors auditing
the books, records and procedures of Seller, reasonable fees and out-of-pocket
expenses of legal counsel for Company and the Administrative Agent (which such
counsel may be employees of Company or the Administrative Agent) with respect
thereto and with respect to advising Company and the Administrative Agent as to
their respective rights and remedies under this Agreement. Seller shall pay to
the Administrative Agent on demand any and all costs and expenses of the
Administrative Agent

 

Page 34



--------------------------------------------------------------------------------

and the Purchasers, if any, including reasonable counsel fees and expenses in
connection with the enforcement of this Agreement and the other documents
delivered hereunder and in connection with any restructuring or workout of this
Agreement or such documents, or the administration of this Agreement following
an Amortization Event. Seller shall reimburse Company on demand for all other
costs and expenses incurred by Company (“Other Costs”), including, without
limitation, the cost of auditing Company’s books by certified public
accountants, the cost of rating the Commercial Paper by independent financial
rating agencies, and the reasonable fees and out-of-pocket expenses of counsel
for Company or any counsel for any shareholder of Company with respect to
advising Company or such shareholder as to matters relating to Company’s
operations.

Section 10.4    Allocations. Company shall allocate the liability for Other
Costs among Seller and other Persons with whom Company has entered into
agreements to purchase interests in receivables (“Other Sellers”). If any Other
Costs are attributable to Seller and not attributable to any Other Seller,
Seller shall be solely liable for such Other Costs. However, if Other Costs are
attributable to Other Sellers and not attributable to Seller, such Other Sellers
shall be solely liable for such Other Costs. All allocations to be made pursuant
to the foregoing provisions of this Article X shall be made by Company in its
sole discretion and shall be binding on Seller and the Servicer.

Section 10.5    Cooperation With Respect to Contests of Certain Indemnified
Amounts. If a Seller Party determines in good faith that a reasonable basis
exists for contesting any Indemnified Amounts attributable to taxes for which
such Seller Party has indemnified an Indemnified Party pursuant to Section 10.1,
such Indemnified Party shall make a good faith effort to cooperate with such
Seller Party in challenging such Indemnified Amounts at such Seller Party’s
expense if so requested in writing.

Section 10.6    Accounting Based Consolidation Event. (a) If an Accounting Based
Consolidation Event shall at any time occur then, upon demand by the
Administrative Agent, Seller shall pay to the Administrative Agent, for the
benefit of the relevant Affected Entity, such amounts as such Affected Entity
reasonably determines will compensate or reimburse such Affected Entity for any
resulting (i) fee, expense or increased cost charged to, incurred or otherwise
suffered by such Affected Entity, (ii) reduction in the rate of return on such
Affected Entity’s capital or reduction in the amount of any sum received or
receivable by such Affected Entity or (iii) internal capital charge or other
imputed cost determined by such Affected Entity to be allocable to Seller or the
transactions contemplated in this Agreement in connection therewith; provided,
that the ABCE Costs payable in respect of any period shall not exceed the ABCE
Cost Cap for such period. Amounts under this Section 10.6 may be demanded at any
time without regard to the timing of issuance of any financial statement by the
Company or by any Affected Entity.

(b)    The following terms shall have the following meanings:

“ABCE Costs” means, collectively, any amount of a type described in
Section 10.6(a) (i), (ii) or (iii) or any similar fee, expense or increased cost
arising by reason of an action by any Financial Institution of the type
contemplated under Section 12.3.

 

Page 35



--------------------------------------------------------------------------------

“ABCE Cost Cap” means, in respect of any period, an amount equal to (a) the rate
per annum representing the difference, if positive, between (i) the sum of the
daily average LIBO (using such Tranche Periods, as shall be reasonably selected
by the Administrative Agent) plus the Applicable Margin during such period,
minus (ii) the daily average CP Costs (expressed as a rate per annum) during
such period, multiplied by (b) the daily average Aggregate Capital of the
Purchaser Interests during such period.

“Accounting Based Consolidation Event” means the consolidation, for financial
and/or regulatory accounting purposes, of all or any portion of the assets and
liabilities of the Company that are subject to this Agreement or any other
Transaction Document with all or any portion of the assets and liabilities of an
Affected Entity. An Accounting Based Consolidation Event shall be deemed to
occur on the date any Affected Entity shall acknowledge in writing that any such
consolidation of the assets and liabilities of the Company shall occur.

“Affected Entity” means (i) any Financial Institution, (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to the Company, (iii) any agent,
administrator or manager of the Company or (iv) any bank holding company in
respect of any of the foregoing.

ARTICLE XI

THE AGENT

Section 11.1    Authorization and Action. Each Purchaser hereby designates and
appoints JPMorgan to act as its agent hereunder and under each other Transaction
Document, and authorizes the Administrative Agent to take such actions as agent
on its behalf and to exercise such powers as are delegated to the Administrative
Agent by the terms of this Agreement and the other Transaction Documents
together with such powers as are reasonably incidental thereto. The
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein or in any other Transaction Document, or any
fiduciary relationship with any Purchaser, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of the
Administrative Agent shall be read into this Agreement or any other Transaction
Document or otherwise exist for the Administrative Agent. In performing its
functions and duties hereunder and under the other Transaction Documents, the
Administrative Agent shall act solely as agent for the Purchasers and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any Seller Party or any of such Seller Party’s
successors or assigns. The Administrative Agent shall not be required to take
any action that exposes the Administrative Agent to personal liability or that
is contrary to this Agreement, any other Transaction Document or applicable law.
The appointment and authority of the Administrative Agent hereunder shall
terminate upon the indefeasible payment in full of all Aggregate Unpaids. Each
Purchaser hereby authorizes the Administrative Agent to file each of the Uniform
Commercial Code financing statements on behalf of such Purchaser (the terms of
which shall be binding on such Purchaser).

 

Page 36



--------------------------------------------------------------------------------

Section 11.2    Delegation of Duties. The Administrative Agent may execute any
of its duties under this Agreement and each other Transaction Document by or
through agents or attorneys-in-fact and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.

Section 11.3    Exculpatory Provisions. Neither the Administrative Agent nor any
of its directors, officers, agents or employees shall be (i) liable for any
action lawfully taken or omitted to be taken by it or them under or in
connection with this Agreement or any other Transaction Document (except for
its, their or such Person’s own gross negligence or willful misconduct), or
(ii) responsible in any manner to any of the Purchasers for any recitals,
statements, representations or warranties made by any Seller Party contained in
this Agreement, any other Transaction Document or any certificate, report,
statement or other document referred to or provided for in, or received under or
in connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Seller
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. The Administrative Agent shall not be under any obligation
to any Purchaser to ascertain or to inquire as to the observance or performance
of any of the agreements or covenants contained in, or conditions of, this
Agreement or any other Transaction Document, or to inspect the properties, books
or records of the Seller Parties. The Administrative Agent shall not be deemed
to have knowledge of any Amortization Event or Potential Amortization Event
unless the Administrative Agent has received notice from Seller or a Purchaser.

Section 11.4    Reliance by Administrative Agent. The Administrative Agent shall
in all cases be entitled to rely, and shall be fully protected in relying, upon
any document or conversation believed by it to be genuine and correct and to
have been signed, sent or made by the proper Person or Persons and upon advice
and statements of legal counsel (including, without limitation, counsel to
Seller), independent accountants and other experts selected by the
Administrative Agent. The Administrative Agent shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of Company or the Required Financial Institutions or all of the
Purchasers, as applicable, as it deems appropriate and it shall first be
indemnified to its satisfaction by the Purchasers, provided that unless and
until the Administrative Agent shall have received such advice, the
Administrative Agent may take or refrain from taking any action, as the
Administrative Agent shall deem advisable and in the best interests of the
Purchasers. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, in accordance with a request of Company or
the Required Financial Institutions or all of the Purchasers, as applicable, and
such request and any action taken or failure to act pursuant thereto shall be
binding upon all the Purchasers.

Section 11.5    Non-Reliance on Administrative Agent and Other Purchasers. Each
Purchaser expressly acknowledges that neither the Administrative Agent, nor any
of its officers, directors, employees, agents, attorneys-in-fact or affiliates
has made any

 

Page 37



--------------------------------------------------------------------------------

representations or warranties to it and that no act by the Administrative Agent
hereafter taken, including, without limitation, any review of the affairs of any
Seller Party, shall be deemed to constitute any representation or warranty by
the Administrative Agent. Each Purchaser represents and warrants to the
Administrative Agent that it has and will, independently and without reliance
upon the Administrative Agent or any other Purchaser and based on such documents
and information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, prospects, financial and
other conditions and creditworthiness of Seller and made its own decision to
enter into this Agreement, the other Transaction Documents and all other
documents related hereto or thereto.

Section 11.6    Reimbursement and Indemnification. The Financial Institutions
agree to reimburse and indemnify the Administrative Agent and its officers,
directors, employees, representatives and agents ratably according to their Pro
Rata Shares, to the extent not paid or reimbursed by the Seller Parties (i) for
any amounts for which the Administrative Agent, acting in its capacity as
Administrative Agent, is entitled to reimbursement by the Seller Parties
hereunder and (ii) for any other expenses incurred by the Administrative Agent,
in its capacity as Administrative Agent and acting on behalf of the Purchasers,
in connection with the administration and enforcement of this Agreement and the
other Transaction Documents.

Section 11.7    Administrative Agent in its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with Seller or any Affiliate of
Seller as though the Administrative Agent were not the Administrative Agent
hereunder. With respect to the acquisition of Purchaser Interests pursuant to
this Agreement, the Administrative Agent shall have the same rights and powers
under this Agreement in its individual capacity as any Purchaser and may
exercise the same as though it were not the Administrative Agent, and the terms
“Financial Institution,” “Purchaser,” “Financial Institutions” and “Purchasers”
shall include the Administrative Agent in its individual capacity.

Section 11.8    Successor Administrative Agent. The Administrative Agent may,
upon twenty (20) days’ notice to Seller and the Purchasers, and the
Administrative Agent will, upon the direction of all of the Purchasers (other
than the Administrative Agent, in its individual capacity) resign as
Administrative Agent. If the Administrative Agent shall resign, then the
Required Financial Institutions during such five-day period shall appoint from
among the Purchasers a successor agent. If for any reason no successor
Administrative Agent is appointed by the Required Financial Institutions during
such five-day period, then effective upon the termination of such five-day
period, the Purchasers shall perform all of the duties of the Administrative
Agent hereunder and under the other Transaction Documents and Seller and the
Servicer (as applicable) shall make all payments in respect of the Aggregate
Unpaids directly to the applicable Purchasers and for all purposes shall deal
directly with the Purchasers. After the effectiveness of any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Transaction Documents and the
provisions of this Article XI and Article X shall continue in effect for its
benefit with respect to any actions taken or omitted to be taken by it while it
was Administrative Agent under this Agreement and under the other Transaction
Documents.

 

Page 38



--------------------------------------------------------------------------------

ARTICLE XII

ASSIGNMENTS; PARTICIPATIONS

Section 12.1    Assignments.

(a)    Seller and each Financial Institution hereby agree and consent to the
complete or partial assignment by Company of all or any portion of its rights
under, interest in, title to and obligations under this Agreement to the
Financial Institutions pursuant to the Asset Purchase Agreement, or to any other
Person (a “Company Assignee”), and upon such assignment, Company shall be
released from its obligations so assigned. Further, Seller and each Financial
Institution hereby agree that any assignee of Company of this Agreement or all
or any of the Purchaser Interests of Company shall have all of the rights and
benefits under this Agreement as if the term “Company” explicitly referred to
such party, and no such assignment shall in any way impair the rights and
benefits of Company hereunder. Neither Seller nor the Servicer shall have the
right to assign its rights or obligations under this Agreement. Notwithstanding
anything to the contrary herein, no Company Assignee shall be entitled to
receive any greater payment under Article X with respect to taxes than the
applicable grantor of such assignment would have been entitled to receive with
respect to the assigned interest had no assignment been made.

(b)    With the consent of the Seller (such consent not to be unreasonably
withheld or delayed), any Financial Institution may at any time and from time to
time assign to one or more Persons (“Purchasing Financial Institutions”) all or
any part of its rights and obligations under this Agreement pursuant to an
assignment agreement, substantially in the form set forth in Exhibit VI hereto
(the “Assignment Agreement”) executed by such Purchasing Financial Institution
and such selling Financial Institution. The consent of Company shall be required
prior to the effectiveness of any such assignment. Each assignee of a Financial
Institution must (i) have a short-term debt rating of A-1 or better by
Standard & Poor’s Ratings Group and P-1 by Moody’s Investor Service, Inc. and
(ii) agree to deliver to the Administrative Agent, promptly following any
request therefor by the Administrative Agent or Company, an enforceability
opinion in form and substance satisfactory to the Administrative Agent and
Company. Upon delivery of the executed Assignment Agreement (including the
consent of the Seller) to the Administrative Agent, such selling Financial
Institution shall be released from its obligations hereunder to the extent of
such assignment. Thereafter the Purchasing Financial Institution shall for all
purposes be a Financial Institution party to this Agreement and shall have all
the rights and obligations of a Financial Institution under this Agreement to
the same extent as if it were an original party hereto and no further consent or
action by Seller, the Purchasers or the Administrative Agent shall be required.
(c) Each of the Financial Institutions agrees that in the event that it shall
cease to have a short-term debt rating of A-1 or better by Standard & Poor’s
Ratings Group and P-1 by Moody’s Investor Service, Inc. (an “Affected Financial
Institution”), such Affected Financial Institution shall be obliged, at the
request of Company or the Administrative Agent, to assign all of its rights and
obligations hereunder to (x) another Financial Institution or (y) another
funding entity nominated by the Administrative Agent and acceptable to Company,
and willing to participate in this Agreement

 

Page 39



--------------------------------------------------------------------------------

through the Facility Termination Date in the place of such Affected Financial
Institution; provided that the Affected Financial Institution receives payment
in full, pursuant to an Assignment Agreement, of an amount equal to such
Financial Institution’s Pro Rata Share of the Aggregate Capital and Yield owing
to the Financial Institutions and all accrued but unpaid fees and other costs
and expenses payable in respect of its Pro Rata Share of the Purchaser Interests
of the Financial Institutions.

Section 12.2    Participations. Any Financial Institution may, in the ordinary
course of its business at any time sell to one or more Persons (each a
“Participant”) participating interests in its Pro Rata Share of the Purchaser
Interests of the Financial Institutions, its obligation to pay Company its
Commitments or any other interest of such Financial Institution hereunder.
Notwithstanding any such sale by a Financial Institution of a participating
interest to a Participant, such Financial Institution’s rights and obligations
under this Agreement shall remain unchanged, such Financial Institution shall
remain solely responsible for the performance of its obligations hereunder, and
Seller, Company and the Administrative Agent shall continue to deal solely and
directly with such Financial Institution in connection with such Financial
Institution’s rights and obligations under this Agreement. Each Financial
Institution agrees that any agreement between such Financial Institution and any
such Participant in respect of such participating interest shall not restrict
such Financial Institution’s right to agree to any amendment, supplement, waiver
or modification to this Agreement, except for any amendment, supplement, waiver
or modification described in Section 13.1(b)(i). Notwithstanding anything to the
contrary herein, (i) Participants shall not have any audit or inspection rights
hereunder and (ii) costs and expenses incurred by Participants that would
otherwise be eligible to be reimbursed or indemnified hereunder shall only be
reimbursed or indemnified to the extent they do not exceed costs and expenses
that would have been incurred by the Financial Institution (or any subsequent
acquirer of such participating interest) who sold such Participant a
participating interest hereunder.

Section 12.3    Federal Reserve. Any Financial Institution may at any time
pledge or grant a security interest in all or any portion of its rights
(including, without limitation, any Purchaser Interest and any rights to payment
of Capital and Yield) under this Agreement to secure obligations of such
Financial Institution to a Federal Reserve Bank, and this Section shall not
apply to any such pledge or grant of a security interest; provided that (i) no
such pledge or grant of a security interest shall release a Financial
Institution from any of its obligations hereunder, or substitute any such
pledgee or grantee for such Financial Institution as a party hereto and (ii) to
the extent such pledge or grant gives rise to any claim for any fee, expense or
increased cost to be paid by the Seller hereunder, such fee, expense or
increased cost during any period shall not, when combined with any ABCE Costs
payable in respect of such period, exceed the ABCE Cost Cap for such period.

ARTICLE XIII

MISCELLANEOUS

Section 13.1    Waivers and Amendments.

(a)    No failure or delay on the part of the Administrative Agent or any
Purchaser in exercising any power, right or remedy under this Agreement shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such power, right or

 

Page 40



--------------------------------------------------------------------------------

remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this
Section 13.1(b). Company, Seller and the Administrative Agent, at the direction
of the Required Financial Institutions, may enter into written modifications or
waivers of any provisions of this Agreement, provided, however, that no such
modification or waiver shall:

(i)    without the consent of each affected Purchaser, (A) extend the Liquidity
Termination Date or the date of any payment or deposit of Collections by Seller
or the Servicer, (B) reduce the rate or extend the time of payment of Yield or
any CP Costs (or any component of Yield or CP Costs), (C) reduce any fee payable
to the Administrative Agent for the benefit of the Purchasers, (D) except
pursuant to Article XII hereof, change the amount of the Capital of any
Purchaser, any Financial Institution’s Pro Rata Share (except pursuant to
Section 1.5) or any Financial Institution’s Commitment, (E) amend, modify or
waive any provision of the definition of Required Financial Institutions or this
Section 13.1(b), (F) consent to or permit the assignment or transfer by Seller
of any of its rights and obligations under this Agreement, (G) change the
definition of “Delinquency Ratio,” “Dilution Ratio,” “Eligible Receivable,”
“Loss Reserve Percentage,” “Loss Reserve” or “Loss-to-Liquidation Ratio,” or
(H) amend or modify any defined term (or any defined term used directly or
indirectly in such defined term) used in clauses (A) through (G) above in a
manner that would circumvent the intention of the restrictions set forth in such
clauses; or

(ii)    without the written consent of the then Administrative Agent, amend,
modify or waive any provision of this Agreement if the effect thereof is to
affect the rights or duties of such Administrative Agent.

Notwithstanding the foregoing, without the consent of the Financial
Institutions, but with the consent of Seller, the Administrative Agent may amend
this Agreement solely to add additional Persons as Financial Institutions
hereunder. Any modification or waiver made in accordance with this Section 13.1
shall apply to each of the Purchasers equally and shall be binding upon Seller,
the Purchasers and the Administrative Agent.

Section 13.2    Notices. Except as provided in this Section 13.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or
(iii) if given by any other means, when received at the address specified in
this Section 13.2. Seller hereby authorizes the Administrative Agent to effect

 

Page 41



--------------------------------------------------------------------------------

purchases and Tranche Period and Discount Rate selections based on telephonic
notices made by any Person whom the Administrative Agent in good faith believes
to be acting on behalf of Seller. Seller agrees to deliver promptly to the
Administrative Agent a written confirmation of each telephonic notice signed by
an authorized officer of Seller; provided, however, the absence of such
confirmation shall not affect the validity of such notice. If the written
confirmation differs from the action taken by the Administrative Agent, the
records of the Administrative Agent shall govern absent manifest error.

Section 13.3    Ratable Payments. If any Purchaser, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Aggregate
Unpaids owing to such Purchaser (other than payments received pursuant to
Section 10.2 or 10.3) in a greater proportion than that received by any other
Purchaser entitled to receive a ratable share of such Aggregate Unpaids, such
Purchaser agrees, promptly upon demand, to purchase for cash without recourse or
warranty a portion of such Aggregate Unpaids held by the other Purchasers so
that after such purchase each Purchaser will hold its ratable proportion of such
Aggregate Unpaids; provided that if all or any portion of such excess amount is
thereafter recovered from such Purchaser, such purchase shall be rescinded and
the purchase price restored to the extent of such recovery, but without
interest.

Section 13.4    Protection of Ownership Interests of the Purchasers.

(a)    Seller agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that the Administrative Agent may request, to
perfect, protect or more fully evidence the Purchaser Interests, or to enable
the Administrative Agent or the Purchasers to exercise and enforce their rights
and remedies hereunder. At any time, the Administrative Agent may, or the
Administrative Agent may direct Seller or the Servicer to, notify the Obligors
of Receivables, at Seller’s expense, of the ownership or security interests of
the Purchasers under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee. Seller or the Servicer (as applicable)
shall, at any Purchaser’s request, withhold the identity of such Purchaser in
any such notification.

(b)    If any Seller Party fails to perform any of its obligations hereunder,
the Administrative Agent or any Purchaser may (but shall not be required to)
perform, or cause performance of, such obligations, and the Administrative
Agent’s or such Purchaser’s costs and expenses incurred in connection therewith
shall be payable by Seller as provided in Section 10.3. Each Seller Party
irrevocably authorizes the Administrative Agent at any time and from time to
time in the sole discretion of the Administrative Agent, and appoints the
Administrative Agent as its attorney-in-fact, to act on behalf of such Seller
Party (i) to execute on behalf of Seller as debtor and to file financing
statements necessary or desirable in the Administrative Agent’s sole discretion
to perfect and to maintain the perfection and priority of the interest of the
Purchasers in the Receivables and (ii) to file a carbon, photographic or other
reproduction of this Agreement or any financing statement with respect to the
Receivables as a financing statement in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the interests of the Purchasers in the
Receivables. This appointment is coupled with an interest and is irrevocable.

 

Page 42



--------------------------------------------------------------------------------

Section 13.5    Confidentiality.

(a)    Each of the Administrative Agent and the Purchasers agrees to maintain
the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights or obligations
under this Agreement, (g) by the Administrative Agent or any Purchaser to any
rating agency, Commercial Paper dealer, provider of credit enhancement or
liquidity to the Company or any Person providing financing to, or holding equity
interests in, the Company, and to any officers, directors, employees, outside
accountants and attorneys of any of the foregoing, (h) with the consent of the
Seller or Servicer, or (i) to the extent such Information (A) becomes publicly
available other than as a result of a breach of this Section or (B) becomes
available to the Administrative Agent, the Company or any Purchaser on a
nonconfidential basis from a source other than a Seller Party or one of its
Affiliates. For the purposes of this Section, “Information” means all
information received from a Seller Party or derived from information received
from a Seller Party relating to any Seller Party or its business, other than any
such information that is available to the Administrative Agent or any Purchaser
on a nonconfidential basis prior to disclosure by such Seller Party; provided
that, in the case of information received from a Seller Party after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

(b)    Each Seller Party and each Purchaser shall maintain and shall cause each
of its employees and officers to maintain the confidentiality of this Agreement
and the other confidential or proprietary information with respect to the
Administrative Agent and the Company and their respective businesses obtained by
it or them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that such Seller Party and such
Purchaser and its officers and employees may disclose such information to such
Seller Party’s and such Purchaser’s external accountants and attorneys and as
required by any applicable law or order of any judicial or administrative
proceeding or in connection with any legal or other proceeding brought to
enforce its rights or defend itself hereunder. Notwithstanding the foregoing, if
and to the extent legal counsel for any Seller Party or Purchaser shall conclude
that, in order for such Seller Party or Purchaser to be in compliance with law,
this Agreement and/or other confidential or proprietary information must be
disclosed, such Seller Party or Purchaser shall be permitted to disclose this
Agreement

 

Page 43



--------------------------------------------------------------------------------

and/or other confidential or proprietary information, as required. Anything
herein to the contrary notwithstanding, each Seller Party, each Purchaser, the
Administrative Agent, each Indemnified Party and any successor or assign of any
of the foregoing (and each employee, representative or other agent of any of the
foregoing) may disclose to any and all Persons, without limitation of any kind,
the “tax treatment” and “tax structure” (in each case, within the meaning of
Treasury Regulation Section 1.6011-4) of the transactions contemplated herein
and all materials of any kind (including opinions or other tax analyses) that
are or have been provided to any of the foregoing relating to such tax treatment
or tax structure, and it is hereby confirmed that each of the foregoing have
been so authorized since the commencement of discussions regarding the
transactions.

Section 13.6    Bankruptcy Petition. Seller, the Servicer, the Administrative
Agent and each Financial Institution hereby covenants and agrees that, prior to
the date that is one (1) year and one (1) day after the payment in full of all
outstanding senior indebtedness of Company or any Unconditional Liquidity
Provider, it will not institute against, or join any other Person in instituting
against, Company or any such entity any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings or other similar proceeding under the laws
of the United States or any state of the United States.

Section 13.7    Limited Recourse. Notwithstanding anything to the contrary
contained herein, the obligations of Company under this Agreement are solely the
obligations of Company and, in the case of obligations of Company other than
Commercial Paper, shall be payable at such time as funds are received by or are
available to Company in excess of funds necessary to pay in full all outstanding
Commercial Paper and, to the extent funds are not available to pay such
obligations, the claims relating thereto shall not constitute a claim against
Company but shall continue to accrue. Each party hereto agrees that the payment
of any claim (as defined in Section 101 of Title 11, United States Code
(Bankruptcy)) of any such party shall be subordinated to the payment in full of
all Commercial Paper.

No recourse under any obligation, covenant or agreement of Company contained in
this Agreement shall be had against any member, manager, officer, director,
employee or agent of Company, the Administrative Agent, the Manager or any of
their Affiliates (solely by virtue of such capacity) by the enforcement of any
assessment or by any legal or equitable proceeding, by virtue of any statute or
otherwise; it being expressly agreed and understood that this Agreement is
solely an obligation of Company individually, and that no personal liability
whatever shall attach to or be incurred by any incorporator, stockholder,
officer, director, member, employee or agent of Company, the Administrative
Agent, the Manager or any of their Affiliates (solely by virtue of such
capacity) or any of them under or by reason of any of the obligations, covenants
or agreements of Company contained in this Agreement, or implied therefrom, and
that any and all personal liability for breaches by Company of any of such
obligations, covenants or agreements, either at common law or at equity, or by
statute, rule or regulation, of every such member, manager, officer, director,
employee or agent is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement; provided that the foregoing
shall not relieve any such Person from any liability it might otherwise have as
a result of fraudulent actions taken or omissions made by them.

 

Page 44



--------------------------------------------------------------------------------

Section 13.8    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of Company, the
Administrative Agent or any Financial Institution, no claim may be made by any
Seller Party or any other Person against Company, the Administrative Agent or
any Financial Institution or their respective Affiliates, directors, officers,
employees, attorneys or agents for any special, indirect, consequential or
punitive damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement, or any act, omission or event occurring in connection
therewith; and each Seller Party hereby waives, releases, and agrees not to sue
upon any claim for any such damages, whether or not accrued and whether or not
known or suspected to exist in its favor.

Section 13.9    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS (AND NOT THE LAW OF CONFLICTS) OF THE STATE OF
NEW YORK.

Section 13.10    CONSENT TO JURISDICTION. EACH PARTY HERETO HEREBY IRREVOCABLY
SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW
YORK STATE COURT SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
DOCUMENT EXECUTED BY SUCH PERSON PURSUANT TO THIS AGREEMENT AND EACH PARTY
HERETO HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE AGENT OR ANY
PURCHASER TO BRING PROCEEDINGS AGAINST ANY SELLER PARTY IN THE COURTS OF ANY
OTHER JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY SELLER PARTY AGAINST THE
AGENT OR ANY PURCHASER OR ANY AFFILIATE OF THE AGENT OR ANY PURCHASER INVOLVING,
DIRECTLY OR INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR
CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY SUCH SELLER PARTY
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.

Section 13.11    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY
SELLER PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED
HEREUNDER OR THEREUNDER.

 

Page 45



--------------------------------------------------------------------------------

Section 13.12    Integration; Binding Effect; Survival of Terms.

(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.

(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Seller Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 13.5, 13.6, 13.7 and 13.8 shall be continuing and shall survive any
termination of this Agreement.

Section 13.13    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

Section 13.14    JPMorgan Roles. Each of the Financial Institutions acknowledges
that JPMorgan acts, or may in the future act, (i) as administrative agent for
Company or any Financial Institution, (ii) as issuing and paying agent for the
Commercial Paper, (iii) to provide credit or liquidity enhancement for the
timely payment for the Commercial Paper and (iv) to provide other services from
time to time for Company or any Financial Institution (collectively, the
“JPMorgan Roles”). Without limiting the generality of this Section 13.14, each
Financial Institution hereby acknowledges and consents to any and all JPMorgan
Roles and agrees that in connection with any JPMorgan Role, JPMorgan may take,
or refrain from taking, any action that it, in its discretion, deems
appropriate, including, without limitation, in its role as administrative agent
for Company.

Section 13.15    Characterization.

(a)    It is the intention of the parties hereto that each purchase hereunder
shall constitute and be treated as an absolute and irrevocable sale, which
purchase shall provide the applicable Purchaser with the full benefits of
ownership of the applicable Purchaser Interest. Except as specifically provided
in this Agreement, each sale of a Purchaser Interest hereunder is made without
recourse to Seller; provided, however, that (i) Seller shall be liable to each
Purchaser and the Administrative Agent for all

 

Page 46



--------------------------------------------------------------------------------

representations, warranties, covenants and indemnities made by Seller pursuant
to the terms of this Agreement, and (ii) such sale does not constitute and is
not intended to result in an assumption by any Purchaser or the Administrative
Agent or any assignee thereof of any obligation of Seller or Originator or any
other person arising in connection with the Receivables, the Related Security,
or the related Contracts, or any other obligations of Seller or Originator.
Notwithstanding the foregoing, (i) solely for purposes of taxes imposed on or
measured by net income or gross receipts, and without in any way impairing the
position set forth in the first sentence of this Section 13.15(a)(i) or the
characterization of the transfer effected under the Receivables Sales Agreement,
it is the intention of the parties hereto that each purchase hereunder shall
constitute and be treated as a loan or loans by the Purchasers to Seller secured
by the Receivables, the Related Security, the Collection Accounts and the
Collections (the “Intended Tax Characterization”) and (ii) the parties agree to
(A) act in accordance with the Intended Tax Characterization in the preparation
and the filing of all income tax returns and in the course of any tax audit, tax
review or tax litigation relating thereto and (B) take no position and cause
their affiliates to take no position inconsistent with such Intended Tax
Characterization unless otherwise required by law.

(b)    In addition to any ownership interest which the Administrative Agent may
from time to time acquire pursuant hereto, Seller hereby grants to the
Administrative Agent for the ratable benefit of the Purchasers a valid and
perfected security interest in all of Seller’s right, title and interest in, to
and under all Receivables now existing or hereafter arising, the Collections,
each Lock-Box, each Collection Account, all Related Security, all other rights
and payments relating to such Receivables, and all proceeds of any thereof prior
to all other liens on and security interests therein to secure the prompt and
complete payment of the Aggregate Unpaids (collectively, the “Purchased
Assets”). The Administrative Agent and the Purchasers shall have, in addition to
the rights and remedies that they may have under this Agreement, all other
rights and remedies provided to a secured creditor under the UCC and other
applicable law, which rights and remedies shall be cumulative.

(c)    If, notwithstanding the intention of the parties expressed above, any
sale or transfer by Seller hereunder shall be characterized (other than solely
for tax purposes) as a secured loan and not a sale or such sale shall for any
reason be ineffective or unenforceable (any of the foregoing being a
“Recharacterization”), then this Agreement shall be deemed to constitute a
security agreement for such purposes under the UCC and other applicable law. In
the case of any Recharacterization, the Seller represents and warrants that each
remittance of Collections to the Agent or the Purchasers hereunder will have
been (i) in payment of a debt incurred in the ordinary course of its business or
financial affairs and (ii) made in the ordinary course of its business or
financial affairs.

Section 13.16    USA PATRIOT Act. Each Financial Institution that is subject to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Act”) hereby notifies the Seller Parties that
pursuant to the requirements of the Act, it is required to obtain, verify and
record information that identifies each Seller Party, which information includes
the name and address of the each Seller Party and other information that will
allow such Financial Institution to identify each Seller Party in accordance
with the Act.

 

Page 47



--------------------------------------------------------------------------------

[SIGNATURE PAGES FOLLOW]

 

Page 48



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

BECKMAN COULTER FINANCE COMPANY, LLC, as Seller By:    

Name:   Title:   Address:    4300 N. Harbor Blvd., M/S B-34-D   P.O. Box 3100  
Fullerton, CA 92834-3100   Facsimile: (714) 773-6840   Attention: Roger Plotkin

BECKMAN COULTER, INC., as Servicer By:    

Name:   Title:   Address:    4300 N. Harbor Blvd., M/S B-34-D   P.O. Box 3100  
Fullerton, CA 92834-3100   Facsimile: (714) 773-6840   Attention: Roger Plotkin

Signature Page to Receivables Purchase Agreement



--------------------------------------------------------------------------------

PARK AVENUE RECEIVABLES COMPANY LLC By: JPMorgan Chase Bank, N.A., its
attorney-in-fact By:    

Name:   Adam J. Klimek Title:   Vice President Address:    c/o JPMorgan Chase
Bank, N.A., as   Administrative Agent   Asset Backed Securities Conduit Group  
10 S. Dearborn   Chicago, Illinois 60603   Fax: (312) 732-3600

JPMORGAN CHASE BANK, N.A., as a Financial Institution and as Administrative
Agent By:    

Name:   Adam J. Klimek Title:   Vice President Address:    JPMorgan Chase Bank,
N.A.   Asset Backed Securities Conduit Group   10 S. Dearborn   Chicago,
Illinois 60603   Fax: (312) 732-3600

Signature Page to Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT I

COMMITMENTS OF FINANCIAL INSTITUTIONS

 

Financial Institution

   Commitment

JPMorgan Chase Bank, N.A.

   $ 125,000,000    $ 125,000,000

 

Exh. I-1



--------------------------------------------------------------------------------

EXHIBIT II

DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):

“Accrual Period” means each calendar month, provided that the initial Accrual
Period hereunder means the period from (and including) the date of the initial
purchase hereunder to (and including) the last day of the calendar month
thereafter.

“Adverse Claim” means a lien, security interest, charge or encumbrance, or other
right or claim in, of or on any Person’s assets or properties in favor of any
other Person.

“Affected Financial Institution” has the meaning specified in Section 12.1(b).

“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if the controlling Person owns 10.0% or more of
any class of voting securities of the controlled Person or possesses, directly
or indirectly, the power to direct or cause the direction of the management or
policies of the controlled Person, whether through ownership of stock, by
contract or otherwise.

“Administrative Agent” has the meaning set forth in the preamble to this
Agreement.

“Aggregate Capital” means, on any date of determination, the aggregate amount of
Capital of all Purchaser Interests outstanding on such date.

“Aggregate Reduction” has the meaning specified in Section 1.3.

“Aggregate Reserves” means, on any date of determination, the sum of the Loss
Reserve, the Dilution Reserve, the DLL Reserve and the Yield and Servicing Fee
Reserve.

“Aggregate Unpaids” means, at any time, an amount equal to the sum of all
Aggregate Capital, expenses and all other unpaid Obligations (whether due or
accrued) at such time.

“Agreement” means this Receivables Purchase Agreement, as it may be amended or
modified and in effect from time to time.

“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 are not satisfied, (ii) the
Business Day immediately prior to the occurrence of an Amortization Event set
forth in Section 9.1(d)(ii), (iii) the Business Day specified in a written
notice from the Administrative Agent following the occurrence of any other
Amortization Event, and (iv) the date which is thirty (30) Business Days after
the Administrative Agent’s receipt of written notice from Seller that it wishes
to terminate the facility evidenced by this Agreement.

 

Exh. II-1



--------------------------------------------------------------------------------

“Amortization Event” has the meaning specified in Article IX.

“Applicable Margin” shall have the meaning specified in the Fee Letter.

“Asset Purchase Agreement” or “APA” means that certain Asset Purchase Agreement
dated as of the date hereof among Company, the Financial Institutions and the
Administrative Agent, as the same may be amended, restated, supplemented or
otherwise modified from time to time.

“Assignment Agreement” has the meaning set forth in Section 12.1(b).

“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.

“BEC-DLL Transferred Receivables” shall have the meaning given to such term in
the DLL Interpurchaser Agreement.

“Beckman” has the meaning set forth in the preamble to this Agreement.

“Broken Funding Costs” means for any Purchaser Interest which: (i) has its
Capital reduced without compliance by Seller with the notice requirements
hereunder, (ii) does not become subject to an Aggregate Reduction following the
delivery of any Reduction Notice, (iii) is assigned to the Financial
Institutions pursuant to the Liquidity Agreement or (iv) otherwise is terminated
prior to the date on which it was originally scheduled to end; an amount equal
to the excess, if any, of (A) the CP Costs or Yield (as applicable) that would
have accrued during the remainder of the Tranche Periods or the tranche periods
for Commercial Paper determined by the Administrative Agent to relate to such
Purchaser Interest (as applicable) subsequent to the date of such reduction,
assignment or termination (or in respect of clause (ii) above, the date such
Aggregate Reduction was designated to occur pursuant to the Reduction Notice) of
the Capital of such Purchaser Interest if such reduction, assignment or
termination had not occurred or such Reduction Notice had not been delivered,
over (B) the sum of (x) to the extent all or a portion of such Capital is
allocated to another Purchaser Interest, the amount of CP Costs or Yield
actually accrued during the remainder of such period on such Capital for the new
Purchaser Interest, and (y) to the extent such Capital is not allocated to
another Purchaser Interest, the income, if any, actually received during the
remainder of such period by the holder of such Purchaser Interest from investing
the portion of such Capital not so allocated. In the event that the amount
referred to in clause (B) exceeds the amount referred to in clause (A), the
relevant Purchaser or Purchasers agree to pay to Seller the amount of such
excess. All Broken Funding Costs shall be due and payable hereunder upon demand.

“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Chicago, Illinois and The Depository Trust
Company of New York is open for business, and, if the applicable Business Day
relates to any computation or payment to be made with respect to the LIBO Rate,
any day on which dealings in dollar deposits are carried on in the London
interbank market.

 

Exh. II-2



--------------------------------------------------------------------------------

“Capital” of any Purchaser Interest means, at any time, (A) the Purchase Price
of such Purchaser Interest, minus (B) the sum of the aggregate amount of
Collections and other payments received by the Administrative Agent which in
each case are applied to reduce such Capital in accordance with the terms and
conditions of this Agreement; provided that such Capital shall be restored (in
accordance with Section 2.5) in the amount of any Collections or other payments
so received and applied if at any time the distribution of such Collections or
payments are rescinded, returned or refunded for any reason.

“Change of Control” means (i) any Person or two (2) or more Persons acting in
concert shall have acquired beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Act of 1934), directly or indirectly, of
the outstanding shares of voting stock of Originator (or other securities
convertible into such voting stock) representing 40.0% or more of the combined
voting power of all voting stock of Originator; or (ii) during any period of up
to 12 consecutive months, commencing before or after the date of this Agreement,
individuals who at the beginning of such 12-month period were directors of
Originator shall cease for any reason to constitute a majority of the board of
directors of Originator; (iii) any Person or two (2) or more Persons acting in
concert shall have acquired by contract or otherwise, or shall have entered into
a contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Originator; or (iv) Beckman shall
for any reason cease to control all of the membership interests of Seller.

“Charged-Off Receivable” means a Receivable: (i) as to which the Obligor thereof
has taken any action, or suffered any event to occur, of the type described in
Section 9.1(e) (as if references to Seller Party therein refer to such Obligor);
(ii) as to which the Obligor thereof, if a natural person, is deceased,
(iii) which, consistent with the Credit and Collection Policy, would be written
off Seller’s books as uncollectible or (iv) which has been identified by Seller
as uncollectible.

“Collection Account” means each concentration account, depositary account,
lock-box account or similar account in which any Collections are collected or
deposited and which is listed on Schedule B, as such Schedule may be updated
from time to time with the consent of the Administrative Agent (such consent not
to be unreasonably withheld or delayed).

“Collection Account Agreement” means an agreement substantially in the form of
Exhibit V among Originator, Seller, the Administrative Agent and a Collection
Bank, or such other Collection Account Agreement as may be reasonably acceptable
to the Administrative Agent.

“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.

“Collection Notice” means a notice, in substantially the form of Annex A to
Exhibit V, from the Administrative Agent to a Collection Bank.

 

Exh. II-3



--------------------------------------------------------------------------------

“Collections” means, with respect to any Receivable, all cash collections and
other cash proceeds in respect of such Receivable, including, without
limitation, all yield, principal, Finance Charges, recoveries or other related
amounts accruing in respect thereof and all cash proceeds of Related Security
with respect to such Receivable and any Deemed Collections.

“Commercial Paper” means promissory notes of Company issued by Company in the
commercial paper market.

“Commitment” means, for each Financial Institution, the commitment of such
Financial Institution to purchase Purchaser Interests from Seller, in an amount
not to exceed (i) in the aggregate, the amount set forth opposite such Financial
Institution’s name on Exhibit I to this Agreement, as such amount may be
modified in accordance with the terms hereof (including, without limitation, any
reduction of Commitments in connection with a reduction of the Purchaser Limit
under Section 1.1(b) and any termination of Commitments pursuant to Section 1.5)
and (ii) with respect to any individual purchase hereunder, its Pro Rata Share
of the Purchase Price therefor.

“Commitment Availability” means at any time the positive difference (if any)
between (a) an amount equal to the aggregate amount of the Commitments at such
time minus (b) the Aggregate Capital at such time.

“Company” has the meaning set forth in the preamble to this Agreement.

“Concentration Limit” means, at any time, for any category of Eligible
Receivables identified below, an amount equal to the respective percentage set
forth below of the Net Receivables Balance at such time. Each of the following
shall constitute a Concentration Limit:

(i) for all Eligible Receivables of any one (1) Obligor, together with the
Eligible Receivables of any Affiliates of such Obligor, provided for this
determination Affiliates will be aggregated for only the top fifteen
(15) Obligors (as measured by revenue of such Obligor), 5.33%;

(ii) for all Eligible Receivables of all Obligors that constitute the United
States government or a United States governmental subdivision or agency, 5.33%;

(iii) for all Eligible Receivables of all Foreign Obligors, 5.33%;

(iv) for all Eligible Receivables generated in connection with the provision of
Services, 5.33%, or such other amount (a “Special Concentration Limit”) as may
be designated by the Administrative Agent from time to time, which such Special
Concentration Limit may be cancelled or reduced by the Administrative Agent upon
not less than three (3) Business Days’ notice to Seller; and

(v) for all Eligible Receivables that by their terms are due and payable more
than thirty (30) days after the original billing date therefor, 5.33%.

“Consolidated” means the consolidation of accounts in accordance with GAAP.

 

Exh. II-4



--------------------------------------------------------------------------------

“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.

“Contract” means, with respect to any Receivable, any and all instruments,
purchase orders, agreements, leases, invoices or other writings pursuant to
which such Receivable arises or which evidences such Receivable, but solely to
the extent such Contract evidences Receivables sold pursuant to the Receivables
Sale Agreement and the associated rights to enforce payment on such Receivables.

“CP Costs” means, for each day, the sum of (i) discount or yield accrued on
Pooled Commercial Paper on such day, plus (ii) any and all accrued commissions
in respect of placement agents and Commercial Paper dealers, and issuing and
paying agent fees incurred, in respect of such Pooled Commercial Paper for such
day, plus (iii) other costs associated with funding small or odd-lot amounts
with respect to all receivable purchase facilities which are funded by Pooled
Commercial Paper for such day, minus (iv) any accrual of income net of expenses
received on such day from investment of collections received under all
receivable purchase facilities funded substantially with Pooled Commercial
Paper, minus (v) any payment received on such day net of expenses in respect of
Broken Funding Costs related to the prepayment of any Purchaser Interest of
Company pursuant to the terms of any receivable purchase facilities funded
substantially with Pooled Commercial Paper. In addition to the foregoing costs,
if Seller shall request any Incremental Purchase during any period of time
determined by the Administrative Agent in its sole discretion to result in
incrementally higher CP Costs applicable to such Incremental Purchase, the
Capital associated with any such Incremental Purchase shall, during such period,
be deemed to be funded by Company in a special pool (which may include capital
associated with other receivable purchase facilities) for purposes of
determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such Capital. On the occurrence and
during the continuation of an Amortization Event, discount or yield on Pooled
Commercial Paper shall be deemed to accrue at the Default Rate.

“Credit Agreement” has the meaning set forth in Section 7.1(b)(vii).

“Credit and Collection Policy” means Seller’s credit and collection policies and
practices relating to Contracts and Receivables existing on the date hereof and
summarized in Schedule D hereto, as modified from time to time in accordance
with this Agreement.

“Deemed Collections” means the aggregate of all amounts Seller shall have been
deemed to have received as a Collection of a Receivable. Seller shall be deemed
to have received (a) a Collection of a Receivable if and to the extent of the
applicable reduction, at any time the Outstanding Balance of any such Receivable
is either (i) reduced as a result of any defective or rejected goods or
services, any discount or any adjustment or otherwise by Seller (other than cash
Collections on account of the Receivables) or (ii) reduced or canceled as a
result of a setoff in respect of any claim by any Person (whether such claim
arises out of the same or a related transaction or an unrelated transaction) or
(b) a Collection in full of a Receivable if any of the representations or
warranties in Article V are no longer true with respect to such Receivable.

 

Exh. II-5



--------------------------------------------------------------------------------

“Defaulted Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for more than 120 days from the original due date for
such payment.

“Default Rate” means a rate per annum equal to 2.50% above the Prime Rate.

“Default Ratio” means, at any time, a percentage equal to (i) the sum of (a) the
aggregate Outstanding Balance of all Receivables that became Charged-Off
Receivables during such calendar month and that were less than 121 days past the
original due date and (b) the aggregate Outstanding Balance of all Receivables
as to which any payment, or part thereof, remains unpaid for 121 days to 150
days past the original due date as of the last day of such calendar month,
divided by (ii) the aggregate gross sales of all Receivables generated by
Originator during the calendar month ended five (5) calendar months prior to
such calendar month.

“Delinquency Ratio” means, at any time, a percentage equal to (i) the aggregate
Outstanding Balance of all Receivables that were Delinquent Receivables at such
time divided by (ii) the aggregate Outstanding Balance of all Receivables at
such time.

“Delinquent Receivable” means a Receivable as to which any payment, or part
thereof, remains unpaid for greater than 90 days from the original due date for
such payment.

“Designated Obligor” means an Obligor indicated by the Administrative Agent to
Seller in writing.

“Dilution Horizon” means the time period between a sale and the recognition of a
dilutive credit.

“Dilution Ratio” means, in respect of any calendar month, a percentage equal to
(i) the aggregate amount of Dilutions which occurred during such calendar month,
divided by (ii) the aggregate gross sales of all Receivables generated by
Originator during such calendar month.

“Dilution Reserve” means, on any date, an amount equal to the Dilution Reserve
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.

“Dilution Reserve Floor” means 9.0%.

“Dilution Reserve Percentage” means, at any time, the greater of (i) the
Dilution Reserve Floor and (ii) the amount expressed as a percentage and
calculated in accordance with the following formula:

DRP = (SF x ED) + ((DS – ED) x (DS / ED)) x DHR

 

Exh. II-6



--------------------------------------------------------------------------------

where:

 

SF   =    2.0, provided that during the Preliminary Period, SF shall be 1.75. ED
  =    the 12-month average rolling Dilution Ratio. DS   =    the greatest
Dilution Ratio during the immediately preceding 12-month period. DHR   =    the
aggregate gross sales of all Receivables generated by Originator during the most
recent calendar month divided by the Net Receivables Balance as of the last day
of such calendar month.

In calculating the Dilution Reserve Percentage at any time, actual performance
data shall be used; provided, that, in the calculation of ED or DS at any time,
the Dilution Ratio in respect of each of April 2008 and May 2008 shall be deemed
to have been 6.32%.

“Dilutions” means, at any time, the aggregate amount of reductions or
cancellations described in clause (a) of the definition of “Deemed Collections”.

“Discount Rate” means, the LIBO Rate or the Prime Rate, as applicable, with
respect to each Purchaser Interest of the Financial Institutions.

“DLL” means, individually and collectively, De Lage Landen Financial Services,
Inc. and De Lage Landen Finance, Inc., each a Delaware corporation, together
with any other entity controlled by either of them.

“DLL/BEC Receivable” shall have the meaning given to such term in the DLL
Interpurchaser Agreement.

“DLL Interpurchaser Agreement” means that certain Interpurchaser Agreement,
dated as of February 6, 2008, by and among the Originator, the Seller, DLL and
the Administrative Agent, as the same may be amended, restated or otherwise
modified from time to time.

“DLL Obligor Receivables” shall have the meaning given to such term in the DLL
Interpurchaser Agreement.

“DLL Receivables” shall have the meaning given to such term in the DLL
Interpurchaser Agreement.

“DLL Reserve” means an amount equal to zero

“EBITDA” means, for any period, net income (or net loss) for such period plus
the sum of (i) Interest Expense for such period, (ii) income and franchise tax
expense for such period, (c) depreciation expense for such period,
(d) amortization expense for such period, and (e) extraordinary charges and
special, one-time charges for such period but only to the extent not in excess
of 20.0% of EBITDA for such period calculated without giving effect to this
clause (e), in each case determined in accordance with GAAP.

 

Exh. II-7



--------------------------------------------------------------------------------

“Eligible Receivable” means, at any time, a Receivable:

(i) the Obligor of which (a) if a natural person, is a resident of the United
States; (b) if a Foreign Obligor, is a corporation or other business
organization organized under the laws of Brazil, Canada, Italy, Mexico, Puerto
Rico, Spain or South Korea and not a government or governmental subdivision or
agency; (c) is not an Affiliate of any of the parties hereto; and (d) is not a
Designated Obligor;

(ii) the Obligor of which is not the Obligor of any Charged-Off Receivable;

(iii) which is not a Charged-Off Receivable or a Delinquent Receivable;

(iv) which, if an operating lease, only represents the operating lease rent that
is due and payable during a one-month period;

(v) which by its terms is due and payable within 90 days of the original billing
date therefor and has not had its payment terms extended;

(vi) which is an “account” or “chattel paper” within the meaning of
Section 9-102 of the UCC of all applicable jurisdictions;

(vii) which is denominated and payable only in United States dollars in the
United States;

(viii) which arises under a Contract in substantially the form of one of the
form contracts set forth on Schedule E hereto or otherwise approved by the
Administrative Agent in writing, which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense;

(ix) which arises under a Contract which (A) does not require the Obligor under
such Contract to consent to the transfer, sale or assignment of the rights of
Originator or any of its assignees under such Contract, unless such rights are
otherwise assignable by law or for which consent to such assignment has been
obtained, and (B) does not contain a confidentiality provision that purports to
restrict the ability of any Purchaser to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract;

(x) which arises under a Contract that contains an obligation to pay a specified
sum of money, contingent only upon the sale or lease of goods, or the provision
of Services, by Originator;

 

Exh. II-8



--------------------------------------------------------------------------------

(xi) which, together with the Contract related thereto, does not contravene any
law, rule or regulation applicable thereto (including, without limitation, any
law, rule and regulation relating to truth in lending, fair credit billing, fair
credit reporting, equal credit opportunity, fair debt collection practices and
privacy) and with respect to which no part of the Contract related thereto is in
violation of any such law, rule or regulation;

(xii) which satisfies all applicable requirements of the Credit and Collection
Policy in all material respects;

(xiii) which was generated in the ordinary course of Originator’s business;

(xiv) which arises solely from the sale of goods or the provision of Services to
the related Obligor by Originator, and not by any other Person (in whole or in
part);

(xv) as to which the Administrative Agent has not notified Seller that the
Administrative Agent has reasonably determined that such Receivable or class of
Receivables is not acceptable as an Eligible Receivable, including, without
limitation, because such Receivable arises under a Contract that is not
acceptable to the Administrative Agent in its reasonable judgment;

(xvi) which is not subject to any right of rescission, set-off, counterclaim,
any other defense (including defenses arising out of violations of usury laws)
of the applicable Obligor against Originator or any other Adverse Claim, and the
Obligor thereon holds no right as against Originator to cause Originator to
repurchase the goods or merchandise the sale of which shall have given rise to
such Receivable (except with respect to sale discounts effected pursuant to the
Contract, or defective goods returned in accordance with the terms of the
Contract);

(xvii) as to which Originator has satisfied and fully performed all obligations
on its part with respect to such Receivable required to be fulfilled by it, and
no further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor;

(xviii) all right, title and interest to and in which has been validly
transferred by Originator directly to Seller under and in accordance with the
Receivables Sale Agreement, and Seller has good and marketable title thereto
free and clear of any Adverse Claim;

(xix) the Obligor of which is not the Obligor of Delinquent Receivables which in
the aggregate constitute more than 50.0% of all Receivables of such Obligor; and

(xx) the Obligor of which is not De Lage Landen Financial Services, Inc. or any
Affiliate thereof, and neither De Lage Landen Financial Services, Inc. nor any
Affiliate thereof has any interest in or Adverse Claim against such Receivable
or the Related Security with respect thereto; and

 

Exh. II-9



--------------------------------------------------------------------------------

(xxi) the Obligor of which is not Fleet Business Credit LLC or any Affiliate
thereof, and neither Fleet Business Credit LLC nor any Affiliate thereof has any
interest in or Adverse Claim against such Receivable or the Related Security
with respect thereto.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“Facility Account” means Seller’s Account No. 140-4460 at Mellon Bank.

“Facility Termination Date” means the earliest to occur of (i) October 31, 2012,
(ii) the Liquidity Termination Date, (iii) the Amortization Date and (iv) a date
selected by the Seller upon thirty (30) Business Days’ written notice from the
Seller to the Administrative Agent.

“Federal Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as amended and any successor statute thereto.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means that certain letter agreement dated as of the date hereof
among Seller, Originator and the Administrative Agent, as it may be amended or
modified and in effect from time to time.

“Finance Charges” means, with respect to a Contract, any finance, interest, late
payment charges or similar charges owing by an Obligor pursuant to such
Contract.

“Financial Institutions” has the meaning set forth in the preamble in this
Agreement.

“Financial Institution Termination Date” has the meaning set forth in
Section 2.2.

“Fitch” means Fitch Ratings, Inc.

“Foreign Obligor” means an obligor who, (i) if a natural person, is not a
resident of the United States or (ii) if a corporation or other business
organization, is neither organized under the laws of the United States or any
political subdivision thereof nor has its chief executive office in the United
States.

“Funded Indebtedness” means, as to any Person, without duplication, (i) all
indebtedness of such Person for borrowed money, (ii) all obligations of such
Person evidenced by notes, bonds, debentures or other similar instruments,
(iii) all obligations of such Person created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such

 

Exh. II-10



--------------------------------------------------------------------------------

Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property), (iv) all obligations of such Person as lessee under leases that have
been or should be, in accordance with GAAP, recorded as capital leases, (v) all
obligations, contingent or otherwise, of such Person in respect of acceptances,
letters of credit or similar extensions of credit, (vi) all Funded Indebtedness
of others referred to in clauses (i) through (v) above or clause (vii) below and
other payment obligations (collectively, “Guaranteed Funded Indebtedness”)
guaranteed directly or indirectly in any manner by such Person, or in effect
guaranteed directly or indirectly by such Person through an agreement (A) to pay
or purchase such Guaranteed Funded Indebtedness, (B) to purchase, sell or lease
(as lessee or lessor) property, or to purchase or sell services, primarily for
the purpose of enabling the debtor to make payment of such Guaranteed Funded
Indebtedness or to assure the holder of such Guaranteed Funded Indebtedness
against loss, (C) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (D) otherwise to
assure a creditor against loss, and (vii) all Funded Indebtedness referred to in
clauses (i) through (vi) above (including Guaranteed Funded Indebtedness)
secured by (or for which the holder of such Funded Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Funded Indebtedness; provided, however, that clauses (v) and (vi) shall
not include up to $75,000,000 (in the aggregate) of Funded Indebtedness of
Persons other than the Seller and its Subsidiaries outstanding at any time if
and to the extent that (1) such Funded Indebtedness evidences a lease or
purchase of goods or services by such Person from the Seller or any Subsidiary
of the Seller, (2) such Funded Indebtedness would not otherwise constitute
Funded Indebtedness but for the fact that the Seller or any Subsidiary of the
Seller (or any property of the Seller or any Subsidiary of the Seller) is
subject to recourse liability for the payment or purchase of all or a portion
thereof in connection with the sale of such Funded Indebtedness and (3) such
recourse liability does not exceed 15% of the sale price thereof.

“Funding Agreement” means this Agreement and any agreement or instrument
executed by any Funding Source with or for the benefit of Company.

“Funding Source” means (i) any Financial Institution or (ii) any insurance
company, bank or other funding entity providing liquidity, credit enhancement or
back-up purchase support or facilities to Company.

“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.

“Incremental Purchase” means a purchase of one or more Purchaser Interests which
increases the total outstanding Aggregate Capital hereunder.

“Indebtedness” of a Person means such Person’s (i) obligations for borrowed
money, (ii) obligations representing the deferred purchase price of property or
services (other than accounts payable arising in the ordinary course of such
Person’s business payable on terms customary in the trade), (iii) obligations,
whether or not assumed, secured by liens or payable out of the proceeds or
production from property now or hereafter owned or acquired by such Person,
(iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) capitalized lease obligations, (vi) net liabilities under
interest rate swap, exchange or cap agreements and (vii) Contingent Obligations.

 

Exh. II-11



--------------------------------------------------------------------------------

“Independent Director” shall mean a member of the Board of Directors of Seller
who is not at such time, and has not been at any time during the preceding five
(5) years, (A) a director, officer, employee or affiliate of Seller, Originator,
or any of their respective Subsidiaries or Affiliates, or (B) the beneficial
owner (at the time of such individual’s appointment as an Independent Director
or at any time thereafter while serving as an Independent Director) of any of
the outstanding common shares of Seller, Originator, or any of their respective
Subsidiaries or Affiliates, having general voting rights;

“Interest Expense” means, for any period, the sum of (i) interest expense,
including, without limitation and without duplication, (A) amortization of debt
discount, (B) amortization of fees payable in connection with the incurrence of
Indebtedness to the extent included in interest expense, and (C) the portion of
any liabilities incurred in connection with capitalized leases allocable to
interest expense, in each case of the Seller and its Subsidiaries on a
Consolidated basis, determined in accordance with GAAP for such period, and
(ii) any dividends paid or accrued in respect of any preferred stock of Seller
during such period.

“JPMorgan” means JPMorgan Chase Bank, N.A., in its individual capacity and its
successors.

“Knowledge” means in relation to any Seller Party, actual knowledge by any
Authorized Officer, Secretary, General Counsel, or any other senior officer in a
department or unit of any Seller Party that has responsibility for
administering, monitoring or directing the performance by such Seller Party of
its respective obligations under this Agreement.

“LIBO” means the rate per annum equal to (a) the rate appearing on Page 3750 of
the Dow Jones Market Service (or on any successor or substitute page of such
Service, or any successor to or substitute for such Service, providing rate
quotations comparable to those currently provided on such page of such Service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Business Days prior to the commencement of the relevant Tranche Period, as
the rate for dollar deposits with a maturity comparable to such Tranche Period;
provided that, in the event that such rate is not available at such time for any
reason, then the rate for the relevant Tranche Period shall be the rate at which
dollar deposits of $5,000,000 and for a maturity comparable to such Tranche
Period are offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two (2) Business Days prior to the commencement of such
Tranche Period, divided by (b) one (1) minus the maximum aggregate reserve
requirement (including all basic, supplemental, marginal or other reserves)
which is imposed against the Administrative Agent in respect of Eurocurrency
liabilities, as defined in Regulation D of the Board of Governors of the Federal
Reserve System as in effect from time to time (expressed as a decimal)
applicable to such Tranche Period.

 

Exh. II-12



--------------------------------------------------------------------------------

“LIBO Rate” means the rate per annum equal to the sum of (i) LIBO plus (ii) the
Applicable Margin. The LIBO Rate shall be rounded, if necessary, to the next
higher 1/16 of 1%.

“Liquidity Agreement” means and refers to the Asset Purchase Agreement.

“Liquidity Termination Date” means October 28, 2009 (as may be extended for an
additional period of time up to 364 days from time to time in accordance with
Section 1.5).

“Lock-Box” means each locked postal box with respect to which a bank who has
executed a Collection Account Agreement has been granted exclusive access for
the purpose of retrieving and processing payments made on the Receivables and
which is listed on Schedule B.

“Loss Horizon” means the time period between a sale and the recognition of a
loss.

“Loss Reserve” means, on any date, an amount equal to the Loss Reserve
Percentage multiplied by the Net Receivables Balance as of the close of business
of the Servicer on such date.

“Loss Reserve Floor” means 16.0%.

“Loss Reserve Percentage” means, at any time, the greater of (i) the Loss
Reserve Floor and (ii) the amount expressed as a percentage and calculated in
accordance with the following formula:

LRP = LR x LHR x SF

where:

 

LR   =    the greatest three-month average rolling Default Ratio during the
immediately preceding 12-month period; provided that in the case of each of the
three-month periods ended on October 31, 2007 and December 31, 2007, the average
rolling Default Ratio shall be deemed to be 3.84%. LHR   =    the aggregate
gross sales of all Receivables generated by Originator during the four (4)
calendar months ending immediately prior to the last day of such calendar month
divided by the Net Receivables Balance as of the last day of such calendar
month. SF   =    2.0, provided that during the Preliminary Period, SF shall be
1.75.

“Loss-to-Liquidation Ratio” means, as at the last day of any calendar month, a
percentage equal to (i) the sum of (A) the aggregate Outstanding Balance of all
Receivables that became Charged-Off Receivables during such calendar month that
were not also Delinquent Receivables as of the date that such Receivables became
Charged-Off Receivables and (B) the aggregate Outstanding Balance of all
Delinquent Receivables that are not also Defaulted Receivables as of the last
day of such calendar month divided by (ii) the aggregate amount of Collections
during such calendar month.

 

Exh. II-13



--------------------------------------------------------------------------------

“Material Adverse Effect” means, with respect to any Person, a material adverse
effect on (i) the financial condition or operations of such Person and its
Subsidiaries, (ii) the ability of such Person to perform its obligations under
the Agreement or any other Transaction Document, (iii) the legality, validity or
enforceability of the Agreement or any other Transaction Document,
(iv) Originator’s, Seller’s, the Administrative Agent’s or any Purchaser’s
interest in the Receivables generally or in any material portion of the
Receivables, the Related Security or Collections with respect thereto, or
(v) the collectibility of the Receivables generally or of any material portion
of the Receivables.

“Moody’s” means Moody’s Investors Service, Inc.

“Net Receivables Balance” means, at any time, (i) the aggregate Outstanding
Balance of all Eligible Receivables at such time, minus (ii) the aggregate
amount by which the Outstanding Balance of the Eligible Receivables within any
applicable category exceeds the Concentration Limit or Special Concentration
Limit for such category.

“Non-Renewing Financial Institution” has the meaning set forth in
Section 1.5(a).

“Obligations” shall have the meaning set forth in Section 2.1.

“Obligor” means a Person obligated to make payments pursuant to a Contract.

“Originator” means Beckman Coulter, Inc., in its capacity as seller under the
Receivables Sale Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Participant” has the meaning set forth in Section 12.2.

“Perfect Pay Amount” shall have the meaning given to such term in the DLL
Interpurchaser Agreement.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Pooled Commercial Paper” means Commercial Paper notes of Company subject to any
particular pooling arrangement by Company, but excluding Commercial Paper issued
by Company for a tenor and in an amount specifically requested by any Person in
connection with any agreement effected by Company.

 

Exh. II-14



--------------------------------------------------------------------------------

“Pooled Commercial Paper Rate” means a rate per annum determined for any day on
the basis of (i) discount or yield accrued on Pooled Commercial Paper on such
day, plus (ii) any and all accrued commissions in respect of placement agents
and commercial paper dealers, and issuing and paying agent fees incurred, in
respect of such Pooled Commercial Paper for such day, plus (iii) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day,
minus (iv) any accrual of income net of expenses received on such day from
investment by the Company of Collections received, minus (v) any payment
received on such day net of expenses in respect of Broken Funding Costs. In
addition to the foregoing costs, if any Incremental Purchase shall be requested
during any period of time determined by the Administrative Agent in its sole
discretion to result in an incrementally higher Pooled Commercial Paper Rate,
the Capital associated with any such Incremental Purchase shall, during such
period, be deemed to be funded by the Company in a special pool for purposes of
determining the Pooled Commercial Paper Rate applicable only to such special
pool and charged each day during such period against such Capital.

“Potential Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.

“Preliminary Period” means the period commencing on the date of this Agreement
and ending on the date as of which the average monthly ratio of (i) the Net
Receivables Balance minus the Aggregate Reserves, divided by (ii) the
Outstanding Balance of all Receivables less the Outstanding Balance of all
intercompany Receivables, determined as of the last day of each month, shall
first have exceeded 60% in respect of a period of three consecutive months.

“Prime Rate” means, for any day, a rate per annum equal to the greatest of
(a) the rate of interest per annum publicly announced from time to time by
JPMorgan as its prime rate in effect at its principal office in New York City
(the “Base Rate”); (b) the Federal Funds Effective Rate in effect on such day
plus  1/2 of 1% and (c) the LIBO Rate for a one month Tranche Period at
approximately 11:00 a.m. London time on such day (or if such day is not a
Business Day, the immediately preceding Business Day). Any change in the Prime
Rate due to a change in the Base Rate, the Federal Funds Effective Rate or the
LIBO Rate shall be effective from and including the effective date of such
change in the Base Rate, the Federal Funds Effective Rate or the LIBO,
respectively.

“Proposed Reduction Date” has the meaning set forth in Section 1.3.

“Pro Rata Share” means, for each Financial Institution, a percentage equal to
(i) the Commitment of such Financial Institution, divided by (ii) the aggregate
amount of all Commitments of all Financial Institutions hereunder, adjusted as
necessary to give effect to the application of the terms of Section 1.5.

“Public Debt Rating” means, as of any date, the lowest rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Originator.
For purposes of the foregoing, (a) if only one of S&P and Moody’s shall have in
effect a Public Debt Rating, the comparable ratings of Fitch shall be
substituted for the ratings of S&P or Moody’s, as the case may be; (b) if
neither S&P nor Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin, will be set in accordance with Level 6 under the definition
of Applicable Margin, (c) if the ratings

 

Exh. II-15



--------------------------------------------------------------------------------

established by S&P and Moody’s shall fall within different levels, the
Applicable Margin, shall be based upon the higher rating unless the such ratings
differ by two or more levels, in which case the applicable level will be deemed
to be one level above the lower of such levels; (d) if any rating established by
S&P or Moody’s shall be changed, such change shall be effective as of the date
on which such change is first announced publicly by the rating agency making
such change; and (e) if S&P or Moody’s shall change the basis on which ratings
are established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be. Anything contained herein to the contrary
notwithstanding, for purposes of determining the Applicable Margin at any time,
(i) if either S&P or Moody’s shall no longer be in the business of issuing
public debt ratings, the comparable ratings of Fitch shall be substituted for
the ratings of S&P or Moody’s, as the case may be, and (ii) if neither S&P nor
Moody’s shall be in the business of issuing such ratings, the Applicable Margin
will be determined in accordance with clause (b) above.

“Purchase Limit” means $125,000,000.

“Purchased Assets” has the meaning set forth in Section 13.15(b).

“Purchase Notice” has the meaning set forth in Section 1.2.

“Purchase Price” means, with respect to any Incremental Purchase of a Purchaser
Interest, the amount paid to Seller for such Purchaser Interest which shall not
exceed the least of (i) the amount requested by Seller in the applicable
Purchase Notice, (ii) the unused portion of the Purchase Limit on the applicable
purchase date and (iii) the excess, if any, of the Net Receivables Balance (less
the Aggregate Reserves) on the applicable purchase date over the aggregate
outstanding amount of Aggregate Capital determined as of the date of the most
recent Settlement Report, taking into account such proposed Incremental
Purchase.

“Purchasers” means Company and each Financial Institution.

“Purchaser Interest” means, at any time, an undivided percentage ownership
interest (computed as set forth below) associated with a designated amount of
Capital, selected pursuant to the terms and conditions hereof in (i) each
Receivable arising prior to the time of the most recent computation or
recomputation of such undivided interest, (ii) all Related Security with respect
to each such Receivable, and (iii) all Collections with respect to, and other
proceeds of, each such Receivable. Each such undivided percentage interest shall
equal:

C / (NRB - AR)

where:

 

C   =    the Capital of such Purchaser Interest. NRB   =    the Net Receivables
Balance. AR   =    the Aggregate Reserves.

 

Exh. II-16



--------------------------------------------------------------------------------

Such undivided percentage ownership interest shall be initially computed on its
date of purchase. Thereafter, until the Amortization Date, each Purchaser
Interest shall be automatically recomputed (or deemed to be recomputed) on each
day prior to the Amortization Date. The variable percentage represented by any
Purchaser Interest as computed (or deemed recomputed) as of the close of the
business day immediately preceding the Amortization Date shall remain constant
at all times thereafter.

“Purchasing Financial Institution” has the meaning set forth in Section 12.1(b).

“Receivable” means the indebtedness and other obligations owed to Originator (at
the time it arises, and before giving effect to any transfer or conveyance under
the Receivables Sale Agreement) or Seller (after giving effect to the transfers
thereunder) or in which Seller or Originator has a security interest or other
interest, including, without limitation, any indebtedness, obligation or
interest constituting an account, chattel paper, instrument or general
intangible, arising in connection with the sale or lease of goods or the
rendering of services by Originator, and further includes, without limitation,
the obligation to pay any Finance Charges with respect thereto. Indebtedness and
other rights and obligations arising from any one transaction, including,
without limitation, indebtedness and other rights and obligations represented by
an individual invoice, shall constitute a Receivable separate from a Receivable
consisting of the indebtedness and other rights and obligations arising from any
other transaction; provided further, that any indebtedness, rights or
obligations referred to in the immediately preceding sentence shall be a
Receivable regardless of whether the account debtor or Seller treats such
indebtedness, rights or obligations as a separate payment obligation.
Notwithstanding the foregoing, in the event such indebtedness is an operating
lease for which only the operating lease rent that is currently due and payable
is an Eligible Receivable, the rent that is not then due and payable under such
lease shall not constitute a Receivable. Notwithstanding anything to the
contrary herein, the term “Receivable” shall not include any DLL Receivables,
any DLL/BEC Receivables, any BEC-DLL Transferred Receivables or any DLL Obligor
Receivables.

“Receivables Sale Agreement” means that certain Receivables Sale Agreement,
dated as of October 31, 2007, between Originator and Seller, as the same may be
amended, restated or otherwise modified from time to time.

“Records” means, with respect to any Receivable, all Contracts and other
documents, books, records and other information (including, without limitation,
computer programs, tapes, disks, punch cards, data processing software and
related property and rights) relating to such Receivable, any Related Security
therefor and the related Obligor.

“Reduction Notice” has the meaning set forth in Section 1.3.

“Regulatory Change” has the meaning set forth in Section 10.2(a).

“Reinvestment” has the meaning set forth in Section 2.2.

 

Exh. II-17



--------------------------------------------------------------------------------

“Related Equipment” means with respect to any Receivable, the goods leased to or
financed for the Obligor which lease or financing gave rise to such Receivable
and all financing statements or other filings with respect thereto.

“Related Security” means, with respect to any Receivable, and in each case
solely to the extent related to a Receivable sold pursuant to the Receivables
Sale Agreement and the associated rights to enforce payment on such Receivable:

(i) all of Seller’s interest in the inventory and goods (including returned or
repossessed inventory or goods), if any, the sale, financing or lease of which
by Originator gave rise to such Receivable, and all insurance contracts with
respect thereto,

(ii) all other security interests or liens and property subject thereto from
time to time, if any, purporting to secure payment of such Receivable, whether
pursuant to the Contract related to such Receivable or otherwise, together with
all financing statements and security agreements describing any collateral
securing such Receivable,

(iii) all guaranties, letters of credit, insurance and other agreements or
arrangements of whatever character from time to time supporting or securing
payment of such Receivable whether pursuant to the Contract related to such
Receivable or otherwise,

(iv) all service contracts and other contracts and agreements associated with
such Receivable,

(v) all Records related to such Receivable,

(vi) all of Seller’s right, title and interest in, to and under the Receivables
Sale Agreement in respect of such Receivable, and

(vii) all proceeds of any of the foregoing.

“Replacement Servicer Event” means the date upon which the Administrative Agent
replaces the Originator in the capacity of Servicer.

“Replacement Servicer Event DLL Reserve” means the amount of the DLL Reserve
upon the occurrence of a Replacement Servicer Event.

“Required Financial Institutions” means, at any time, Financial Institutions
with Commitments in excess of 50% of the Purchase Limit.

 

Exh. II-18



--------------------------------------------------------------------------------

“Required Notice Period” means the number of days required notice set forth
below applicable to the Aggregate Reduction indicated below:

 

Aggregate Reduction    Required Notice Period              £$100,000,000    Two
(2) Business Days            >$100,000,000    Five (5) Business Days           

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Seller
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Seller, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of Seller
now or hereafter outstanding, (iii) any payment or prepayment of principal of,
premium, if any, or interest, fees or other charges on or with respect to, and
any redemption, purchase, retirement, defeasance, sinking fund or similar
payment and any claim for rescission with respect to the Subordinated Loans (as
defined in the Receivables Sale Agreement), (iv) any payment made to redeem,
purchase, repurchase or retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of capital
stock of Seller now or hereafter outstanding, and (v) any payment of management
fees by Seller (except for reasonable management fees to Originator or its
Affiliates in reimbursement of actual management services performed).

“S&P” means Standard & Poor’s Ratings Group.

“Seller” has the meaning set forth in the preamble to this Agreement.

“Seller Parties” has the meaning set forth in the preamble to this Agreement.

“Services” means the provision of installation, maintenance, repair and other
services related to the existing installed equipment base.

“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.

“Servicer Default” has the meaning set forth in Section 8.7.

“Servicing Fee” has the meaning set forth in Section 8.6.

“Settlement Date” means the date that is two (2) Business Days after the day the
Settlement Report is required to be delivered pursuant to Section 8.5.

“Settlement Period” means (A) in respect of each Purchaser Interest of Company,
the immediately preceding Accrual Period, and (B) in respect of each Purchaser
Interest of the Financial Institutions, the entire Tranche Period of such
Purchaser Interest.

“Settlement Report” means a report, in substantially the form of Exhibit VII
hereto (appropriately completed), furnished by the Servicer to the
Administrative Agent pursuant to Section 8.5.

 

Exh. II-19



--------------------------------------------------------------------------------

“Significant Subsidiary” means each Subsidiary of a Seller Party now existing or
hereafter acquired or formed, and each successor thereto, which accounts for
more than 5% of (i) the Consolidated gross revenues of any Seller Party and its
Subsidiaries, (ii) Consolidated EBITDA of such Seller Party and its Subsidiaries
or (iii) the Consolidated assets of such Seller Party and its Subsidiaries, in
each case, as of the last day of the most recently completed fiscal quarter of
such Seller Party with respect to which, pursuant to clauses (i) or (ii) of
Section 7.1(a), financial statements have been, or are required to have been,
delivered by such Seller Party.

“Sole Lead Arranger” means J.P. Morgan Securities Inc.

“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, limited liability company, joint venture or
similar business organization more than 50% of the ownership interests having
ordinary voting power of which shall at the time be so owned or controlled.
Unless otherwise expressly provided, all references herein to a “Subsidiary”
shall mean a Subsidiary of Seller.

“Termination Percentage” has the meaning set forth in Section 2.2.

“Terminating Financial Institution” has the meaning set forth in Section 1.5(a).

“Terminating Tranche” has the meaning set forth in Section 4.3(b).

“Tranche Period” means, with respect to any Purchaser Interest held by a
Financial Institution:

(a) if Yield for such Purchaser Interest is calculated on the basis of the LIBO
Rate, a period of one (1), two (2), three (3) or six (6) months, or such other
period as may be mutually agreeable to the Administrative Agent and Seller,
commencing on a Business Day selected by Seller or the Administrative Agent
pursuant to this Agreement. Such Tranche Period shall end on the day in the
applicable succeeding calendar month which corresponds numerically to the
beginning day of such Tranche Period, provided, however, that if there is no
such numerically corresponding day in such succeeding month, such Tranche Period
shall end on the last Business Day of such succeeding month; or

(b) if Yield for such Purchaser Interest is calculated on the basis of the Prime
Rate, a period commencing on a Business Day selected by Seller and agreed to by
the Administrative Agent, provided no such period shall exceed one (1) month.

If any Tranche Period would end on a day which is not a Business Day, such
Tranche Period shall end on the next succeeding Business Day, provided, however,
that in the case of Tranche Periods corresponding to the LIBO Rate, if such next
succeeding Business Day falls in a new month, such Tranche Period shall end on
the immediately preceding Business Day. In the case of any Tranche Period for
any Purchaser Interest which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Tranche
Period shall end on the Amortization Date. The duration of each Tranche Period
which commences after the Amortization Date shall be of such duration as
selected by the Administrative Agent.

 

Exh. II-20



--------------------------------------------------------------------------------

“Transaction Documents” means, collectively, this Agreement, each Purchase
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Fee Letter, the Subordinated Note (as defined in the Receivables Sale Agreement)
and all other instruments, documents and agreements executed and delivered in
connection herewith.

“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.

“Yield” means for each respective Tranche Period relating to Purchaser Interests
of the Financial Institutions, at the Seller’s option, either (i) an amount
equal to the product of the LIBO Rate for each Purchaser Interest multiplied by
the Capital of such Purchaser Interest for each day elapsed during such Tranche
Period, annualized on a 360 day basis or (ii) an amount equal to the Prime Rate
for each Purchaser Interest multiplied by the Capital of such Purchase Interest
for each day elapsed during such Tranche Period, annualized on a 360 day basis;
provided, that on the occurrence and during the continuation of an Amortization
Event, Yield for each Purchaser Interest shall be deemed to accrue at the
Default Rate.

“Yield and Servicing Fee Reserve” means, on any date, an amount equal to 1.50%
multiplied by the Net Receivables Balance as of the close of business of the
Servicer on such date.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

Exh. II-21



--------------------------------------------------------------------------------

EXHIBIT III

FORM OF PURCHASE NOTICE

[Date]

JPMorgan Chase Bank, N.A., as

Administrative Agent

10 S. Dearborn

Chicago, Illinois 60670-0596

Attention: Asset Backed Securities Conduit Group

Re:    PURCHASE NOTICE

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
October 31, 2007, by and among Beckman Coulter Finance Company, LLC, a Delaware
limited liability company (the “Seller”), Beckman Coulter, Inc., as Servicer,
the Financial Institutions, Park Avenue Receivables Company LLC (“Company”), and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Receivables Purchase
Agreement”). Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.

The Administrative Agent is hereby notified of the following Incremental
Purchase:

 

    Purchase Price:   $[______]       Date of Purchase:   [_______], 20[__]    
  Requested Discount Rate:  

[LIBO Rate] [Prime Rate] [Pooled

Commercial Paper Rate]

 

Please credit the Purchase Price in immediately available funds to our Facility
Account [and then wire transfer the Purchase Price in immediately available
funds on the above-specified date of purchase to:

[Account Name:                             ]

[Account No. :                             ]

[Bank Name & Address:                             ]

[ABA #:                             ]

Reference: [                            ]

Telephone advice to: [Name] @ Tel. No. [(        )         -        ]]

 

Exh. III-1



--------------------------------------------------------------------------------

Please advise [Name] at telephone number [(        )         -        ] if
Company will not be making this purchase.

In connection with the Incremental Purchase to be made on the above listed “Date
of Purchase” (the “Purchase Date”), the Seller hereby certifies that the
following statements are true on the date hereof, and will be true on the
Purchase Date (before and after giving effect to the proposed Incremental
Purchase):

(i)    the representations and warranties of the Seller set forth in Section 5.1
of the Receivables Purchase Agreement are true and correct on and as of the
Purchase Date as though made on and as of such date;

(ii)    no event has occurred and is continuing, or would result from the
proposed Incremental Purchase, that will constitute an Amortization Event or a
Potential Amortization Event;

(iii)    the Facility Termination Date has not occurred, the Aggregate Capital
does not exceed the Purchase Limit and the aggregate Purchaser Interests do not
exceed 100%; and

(iv)    the amount of Aggregate Capital is $[                ] after giving
effect to the Incremental Purchase to be made on the Purchase Date.

 

Very truly yours, BECKMAN COULTER FINANCE
COMPANY, LLC By:      Name:    Title:  

 

Exh. III-2



--------------------------------------------------------------------------------

EXHIBIT IV

FORM OF COMPLIANCE CERTIFICATE

To:  JPMorgan Chase Bank, N.A., as Administrative Agent

This Compliance Certificate is furnished pursuant to that certain Receivables
Purchase Agreement dated as of October 31, 2007 among Beckman Coulter Finance
Company, LLC (the “Seller”), Beckman Coulter, Inc. (the “Servicer”), the
Purchasers party thereto and JPMorgan Chase Bank, N.A., as Administrative Agent
for such Purchasers (the “Agreement”).

THE UNDERSIGNED HEREBY CERTIFIES THAT:

1.    I am the duly elected [                    ] of Seller.

2.    I have reviewed the terms of the Agreement and I have made, or have caused
to be made under my supervision, a detailed review of the transactions and
conditions of Seller and its Subsidiaries during the accounting period covered
by the attached financial statements.

3.    The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an
Amortization Event or Potential Amortization Event, as each such term is defined
under the Agreement, during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth in paragraph 5 below.

4.    Schedule I attached hereto sets forth financial data and computations
evidencing the compliance with certain covenants of the Agreement, all of which
data and computations are true, complete and correct.

5.    Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which Seller has taken, is taking, or proposes to take
with respect to each such condition or event:

 

 

[___________________________________________________________________________________________________________

_____________________________________________________________________________________________________________

_____________________________________________________________________________________________________________

_____________________________________________________________________________________________________________

___________________________________________________________________________________________________
].

 

 

Exh. IV-1



--------------------------------------------------------------------------------

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this [            ] day of
[            ], 20[__].

 

Exh. IV-2



--------------------------------------------------------------------------------

SCHEDULE I TO COMPLIANCE CERTIFICATE

 

  A. Schedule of Compliance as of [                    ], 20[__] with
Section 7.1(a)(iii) of the Agreement. Unless otherwise defined herein, the terms
used in this Compliance Certificate have the meanings ascribed thereto in the
Agreement.

This schedule relates to the month ended: [                    ], 20[__]

 

Exh. IV-3



--------------------------------------------------------------------------------

EXHIBIT V

FORM OF COLLECTION ACCOUNT AGREEMENT

[On letterhead of Beckman Coulter, Inc.]

[                    ], 20[__]

[Insert Bank Name]

[Address]

Attention: [                    ]

Re:        Beckman Coulter, Inc.

Ladies and Gentlemen:

Reference is hereby made to [Insert Lock-Box Number and Location] (the
“Lock-Box”) and its depository account [Insert Account Number] (the “Lock-Box
Account”) maintained in the name of Beckman Coulter, Inc. (“Customer”). [Insert
Bank Name] (“[                    ]”) hereby confirms its agreement to perform
the depository services with respect to the Lock-Box Account in accordance with
the [Insert Name of Bank Terms and Conditions] dated [                    ],
[            ] (“[                    ]”) and this Collection Account Agreement.
[Insert Remittance Processing Service/Bank Name] (“[                ]”) agrees
to provide the remittance processing services for the Lockbox in accordance with
the [Insert Name of Cash Management Terms and Conditions] dated
[                ], [            ] (“[                ]”). [Insert Name of Bank]
and [Insert Name of Remittance Processing Service, if different] are
collectively referred to herein as “[                ]” or “you”. The [Insert
Name of Bank Terms and Conditions] and [Insert Name of Remittance Processing
Service Terms and Conditions] are collectively referred to herein as the “Terms
and Conditions”.

Customer hereby transfers and assigns all of its right, title and interest in
and to, and exclusive ownership and control over, the Lock-Box and the Lock-Box
Account to Beckman Coulter Finance Company, LLC (“Seller”). Customer and Seller
hereby request that from and after the date hereof, the Lock-Box Account be
retitled in the name of “Beckman Coulter Finance Company, LLC” for the purposes
of that certain Receivables Purchase Agreement dated as of October 31, 2007 (as
amended, restated, modified and otherwise in effect from time to time, the
“Receivables Purchase Agreement”) among Seller, Customer, as servicer, Park
Avenue Receivables Company LLC, the Financial Institutions from time to time
party thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”).

The Administrative Agent hereby authorizes you, and you hereby agree, until
delivery by the Administrative Agent of a notice in the form attached as Annex A
hereto (the “Notice”), to take instructions from Seller with respect to the
Lock-Box and the Lock-Box Account and the funds on deposit therein; provided
that such instructions shall not be inconsistent with this Collection Account
Agreement.

Customer and Seller hereby irrevocably instruct you, and you hereby agree, that
upon receiving the Notice: (i) the name of the Lock-Box Account will be changed
to “JPMorgan Chase Bank, N.A. for itself and as Administrative Agent” (or any
designee of

 

Exh. V-1



--------------------------------------------------------------------------------

the Administrative Agent) and the Administrative Agent will have exclusive
ownership of and access to the Lock-Box and the Lock-Box Account, and neither
Customer, Seller, nor any of their respective affiliates will have any control
of the Lock-Box or the Lock-Box Account or any access thereto, (ii) you will
continue to deposit the remittances received in the Lock-Box in the Lock-Box
Account, (iii) you will transfer available funds in the Lock-Box Account, at any
time, as directed by the Administrative Agent, (iv) all services to be performed
by you under the Terms and Conditions will be performed on behalf of the
Administrative Agent, and (v) all correspondence or other mail which you have
agreed to send to Customer or Seller will be sent to the Administrative Agent at
the following address:

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, Illinois 60670

Attention: Asset Backed Securities Conduit Group

Moreover, upon receipt of such Notice, the Administrative Agent will have all
rights and remedies given to Customer (and Seller, as Customer’s assignee) under
the Terms and Conditions. Seller and Customer, jointly and severally agree,
however, to continue to pay all fees and other assessments due thereunder at any
time (the “Fees”). In the event that Seller and Customer do not pay all such
Fees due to you within thirty (30) days after the due date, you are authorized
to charge the Lock-Box Account in the amount of such Fees. In the event you are
unable to obtain sufficient funds from such charges to cover such Fees, Seller
and Customer, jointly and severally, shall indemnify you for all then-due Fees
on the Lock-Box and Lock-Box Account that have not been paid. After receipt of
Notice, Administrative Agent agrees to reimburse you for any Fees incurred after
Notice that are not paid by Seller or Customer or satisfied by you charging the
Lock-Box Account as set forth in the preceding sentence.

You hereby acknowledge that monies deposited in the Lock-Box Account or any
other account established with you by the Administrative Agent for the purpose
of receiving funds from the Lock-Box are subject to the liens of the
Administrative Agent, and will not be subject to deduction, set-off, banker’s
lien or any other right you or any other party may have against Customer or
Seller except as set forth in this Agreement.

Seller, Customer and Administrative Agent agree that you may debit the Lock-Box
Account for any items (including, but not limited to, checks, drafts, Automatic
Clearinghouse (ACH) credits or wire transfers or other electronic transfers or
credits) deposited or credited therein that are returned or otherwise not
collected (the “Returned Items”) and for all charges, fees, commissions and
expenses incurred by you in providing services hereunder, all in accordance with
your customary practices for the charge back of returned items and expenses. In
the event you are unable to obtain sufficient funds from debiting the Lock-Box
Account to cover Returned Items, Seller and Customer, jointly and severally,
shall indemnify you for all amounts related to the Returned Items. After receipt
of Notice, in the event you are unable to obtain sufficient funds from debiting
the Lock-Box Account to cover Returned Items, Seller, Customer, and
Administrative Agent, jointly and severally, shall indemnify you for all amounts
related to the Returned Items.

 

Exh. V-2



--------------------------------------------------------------------------------

Notwithstanding any other provision of this Collection Account Agreement, unless
you are grossly negligent or engage in willful misconduct in performance or
non-performance in connection with this Collection Account Agreement, the
Lock-Box and the Lock-Box Account, Seller and Customer, jointly and severally,
agree to indemnify and hold you harmless from any claims, damages, losses or
expenses incurred by any party in connection herewith; in the event you breach
the standard of care set forth herein, Seller, Customer and Administrative Agent
expressly agree that your liability shall be limited to damages directly caused
by such breach and in no event shall you be liable for any incidental, indirect,
punitive or consequential damages or attorneys’ fees whatsoever.

Notwithstanding any other provision of this Collection Account Agreement, you
shall not be liable for any failure, inability to perform, or delay in
performance hereunder, if such failure, inability, or delay is due to acts of
God, war, civil commotion, governmental action, fire, explosion, strikes, other
industrial disturbances, equipment malfunction, action, non-action or delayed
action on the part of Seller or Administrative Agent or any other events or
circumstances that are beyond your reasonable control.

You hereby agree that (i) you are a “bank” within the meaning of Section 9-102
of the Uniform Commercial Code as is in effect in the State of New York (the
“UCC”), (ii) the Lock-Box Account constitutes a “deposit account” within the
meaning of Section 9-102 of the UCC and (iii) this letter agreement shall
constitute an “authenticated record” for purposes of Section 9-104 of the UCC.
Customer and Seller hereby grant to and confer upon the Administrative Agent
“control” of the Lock-Boxes and Lock-Box Accounts as contemplated in
Section 9-104 (and similar and related provisions) of the UCC.

THIS LETTER AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
WILL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK, and for the purpose of “control” of the Lock-Boxes and
Lock-Box Accounts as set forth in the previous paragraph, the State of New York
shall be deemed to be the “bank’s jurisdiction.” Notwithstanding the foregoing,
the payment of checks and other items and other issues relating to the
operations of the Lock-Box Account shall be governed by the laws of the
Commonwealth of Pennsylvania. This letter agreement may be executed in any
number of counterparts and all of such counterparts taken together will be
deemed to constitute one and the same instrument.

This Collection Account Agreement contains the entire agreement between the
parties and may not be amended, modified or terminated by Seller unless the
prior written consent of you and the Administrative Agent are obtained. You may
terminate this Collection Account Agreement: (i) upon five (5) business days’
prior written notice to Seller and the Administrative Agent if Seller or the
Administrative Agent breaches any of the terms of this Agreement and such breach
is not cured within the aforementioned five (5) business day period after notice
thereof to Administrative Agent with opportunity to cure or (ii) upon thirty
(30) days’ prior written notice to Seller and the Administrative Agent without
cause. The Administrative Agent may terminate this Collection Account Agreement
(i) immediately if you breach this Agreement, or (ii) upon thirty (30) days’
prior written notice to you. Upon any termination by you pursuant to this
paragraph and subject to your rights set forth herein regarding all unreimbursed
Fees and Returned Items, all available funds in the Lock-Box and Lock-Box
Account on the date of such termination will be transferred to the
Administrative Agent, at the Administrative Agent’s expense, as requested by the
Administrative Agent in writing to you.

 

Exh. V-3



--------------------------------------------------------------------------------

Any notice permitted or required hereunder shall be in writing and shall be
deemed to have been duly given if sent by personal delivery, express or first
class mail, or facsimile addressed, in the case of notice to [Insert Bank Name]
to:

[Insert Bank Name]

[                                ]

[                                ]

Phone: [                                ]

Fax: [                                ]

and in the case of notice to the Seller/Customer, to:

Beckman Coulter Finance Company, LLC

4300 N. Harbor Blvd., M/S B-34-D

P.O. Box 3100

Fullerton, CA 92834-3100

Facsimile: (714) 773-6840

Attention: Roger Plotkin

and in the case of notice to the Administrative Agent, to:

JPMorgan Chase Bank, N.A.

10 S. Dearborn

Chicago, Illinois 60670

Attention: Asset Backed Securities Conduit Group

Phone: (312) 732-6656

Fax: (312) 732-3600

or to such other address or addresses as the party to receive notice may provide
in writing to the other party in accordance with this paragraph. [Insert Bank
Name] shall have no duty or obligation to inquire into the authenticity or
effectiveness of any such notice received pursuant to this Agreement.

[Remaining space intentionally left blank]

 

Exh. V-4



--------------------------------------------------------------------------------

Please indicate your agreement to the terms of this letter agreement by signing
in the space provided below. This letter agreement will become effective
immediately upon execution of a counterpart of this letter agreement by all
parties hereto.

 

Very truly yours, BECKMAN COULTER, INC.

By:    

Name:   Title:   BECKMAN COULTER FINANCE COMPANY, LLC

By:    

Name:   Title:  

 

Acknowledged and agreed to this [    ] day of [October], 20[07]. [BANK NAME]

By:    

Name:   Title:  

[REMITTANCE PROCESSING SERVICE NAME] By:    

Name:   Title:  

JPMORGAN CHASE BANK, N.A., as

Administrative Agent

By:    

Name:   Title:  

 

Exh. V-5



--------------------------------------------------------------------------------

ANNEX A

FORM OF NOTICE

[On letterhead of JPMorgan Chase Bank, N.A.]

[                    ], 20[__]

[Insert Bank Name]

[                    ]

[                    ]

Attention: [                    ]

Re:        Beckman Coulter, Inc./ Beckman Coulter Finance Company, LLC

Ladies and Gentlemen:

We hereby notify you that we are exercising our rights pursuant to that certain
letter agreement among Beckman Coulter, Inc. (“Customer”), Beckman Coulter
Finance Company, LLC (“Seller”), you and us, to have the name of, and to have
exclusive ownership and control of, account number 104-4460] (the “Lock-Box
Account”) maintained with you, transferred to us. [Lock-Box Account will
henceforth be a zero-balance account, and available funds in the Lock-Box
Account should be sent at the end of each day to [                    ].] You
have further agreed to perform all other services you are performing under that
certain agreement dated October 31, 2007 between you and Customer on our behalf.

We appreciate your cooperation in this matter.

 

Very truly yours, JPMORGAN CHASE BANK, N.A., as Administrative Agent By:     
Title:    

 

Exh. V-6



--------------------------------------------------------------------------------

EXHIBIT VI

FORM OF ASSIGNMENT AGREEMENT

THIS ASSIGNMENT AGREEMENT (this “Assignment Agreement”) is entered into as of
the [            ] day of [                    ], 20[__], by and between
[                                ] (“Assignor”) and
[                                ] (“Assignee”).

PRELIMINARY STATEMENTS

A.    This Assignment Agreement is being executed and delivered in accordance
with Section 12.1(b) of that certain Receivables Purchase Agreement dated as of
October 31, 2007 by and among Beckman Coulter Finance Company, LLC, as Seller,
Beckman Coulter, Inc., as Servicer, Park Avenue Receivables Company LLC,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the Financial
Institutions party thereto (as amended, modified or restated from time to time,
the “Purchase Agreement”) and Section 5.5(c) of that certain Asset Purchase
Agreement dated as of October 31, 2007 by and among Park Avenue Receivables
Company LLC, the Administrative Agent and the Financial Institutions (as
amended, modified or restated from time to time, the “APA”). Capitalized terms
used and not otherwise defined herein are used with the meanings set forth or
incorporated by reference in the Purchase Agreement or the APA, as applicable.

B.    Assignor is a Financial Institution party to the Purchase Agreement and an
APA Bank party to the APA, and Assignee wishes to become a Financial Institution
and APA Bank under the Purchase Agreement and the APA, respectively; and

C.    Assignor is selling and assigning to Assignee an undivided
[                ]% (the “Transferred Percentage”) interest in all of Assignor’s
rights and obligations under the Purchase Agreement, the APA and the Transaction
Documents, including, without limitation, Assignor’s Commitment and (if
applicable) the Capital of Assignor’s Purchaser Interests as set forth herein.

AGREEMENT

The parties hereto hereby agree as follows:

1.    The sale, transfer and assignment effected by this Assignment Agreement
shall become effective (the “Effective Date”) two (2) Business Days (or such
other date selected by the Administrative Agent in its sole discretion)
following the date on which a notice substantially in the form of Schedule II to
this Assignment Agreement (“Effective Notice”) is delivered by the
Administrative Agent to Company, Assignor and Assignee. From and after the
Effective Date, Assignee shall be a Financial Institution party to the Purchase
Agreement and an APA Bank party to the APA for all purposes thereof as if
Assignee were an original party thereto and Assignee agrees to be bound by all
of the terms and provisions contained therein.

2.    If Assignor has no outstanding Capital under the Purchase Agreement, on
the Effective Date, Assignor shall be deemed to have hereby transferred and
assigned to Assignee, without recourse, representation or warranty (except as
provided in paragraph 6 below), and the Assignee shall be deemed to have hereby
irrevocably taken, received and assumed from Assignor, the Transferred
Percentage of Assignor’s Commitment and all rights and obligations associated
therewith under the terms of the Purchase Agreement and the APA, including,
without limitation, the Transferred Percentage of Assignor’s future funding
obligations under Section 1.1 of the Purchase Agreement and Section 2.1 of the
APA.

 

Exh. VI-1



--------------------------------------------------------------------------------

3.    If Assignor has any outstanding Capital under the Purchase Agreement, at
or before 12:00 noon, local time of Assignor, on the Effective Date Assignee
shall pay to Assignor, in immediately available funds, an amount equal to the
sum of (i) the Transferred Percentage of the outstanding Capital of Assignor’s
Purchaser Interests (such amount, being hereinafter referred to as the
“Assignee’s Capital”); (ii) all accrued but unpaid (whether or not then due)
Yield attributable to Assignee’s Capital; and (iii) accruing but unpaid fees and
other costs and expenses payable in respect of Assignee’s Capital for the period
commencing upon each date such unpaid amounts commence accruing, to and
including the Effective Date (the “Assignee’s Acquisition Cost”); whereupon,
Assignor shall be deemed to have sold, transferred and assigned to Assignee,
without recourse, representation or warranty (except as provided in paragraph 6
below), and Assignee shall be deemed to have hereby irrevocably taken, received
and assumed from Assignor, the Transferred Percentage of Assignor’s Commitment
and the Capital of Assignor’s Purchaser Interests (if applicable) and all
related rights and obligations under the Purchase Agreement and the Transaction
Documents, including, without limitation, the Transferred Percentage of
Assignor’s future funding obligations under Section 1.1 of the Purchase
Agreement and Section 2.1 of the APA.

4.    Concurrently with the execution and delivery hereof, Assignor will provide
to Assignee copies of all documents requested by Assignee which were delivered
to Assignor pursuant to the Purchase Agreement.

5.    Each of the parties to this Assignment Agreement agrees that at any time
and from time to time upon the written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party may reasonably request in order to effect the purposes of
this Assignment Agreement.

6.    By executing and delivering this Assignment Agreement, Assignor and
Assignee confirm to and agree with each other, the Administrative Agent and the
Financial Institutions as follows: (a) other than the representation and
warranty that it has not created any Adverse Claim upon any interest being
transferred hereunder, Assignor makes no representation or warranty and assumes
no responsibility with respect to any statements, warranties or representations
made by any other Person in or in connection with the Purchase Agreement or the
Transaction Documents or the execution, legality, validity, enforceability,
genuineness, sufficiency or value of Assignee, the Purchase Agreement or any
other instrument or document furnished pursuant thereto or the perfection,
priority, condition, value or sufficiency of any collateral; (b) Assignor makes
no representation or warranty and assumes no responsibility with respect to the
financial condition of the Seller, any Obligor, any Seller Affiliate or the
performance or observance by the Seller, any Obligor, any Seller Affiliate of
any of their respective obligations under the Transaction Documents or any other
instrument or document furnished pursuant thereto or in connection therewith;
(c) Assignee confirms that it has received a copy of the Purchase Agreement and
copies of such other Transaction Documents, and other documents and information
as it has requested and deemed appropriate to make its own credit analysis and
decision to enter into this Assignment Agreement; (d) Assignee will,
independently

 

Exh. VI-2



--------------------------------------------------------------------------------

and without reliance upon the Administrative Agent, Company, the Seller or any
other Financial Institution or Purchaser and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Purchase Agreement and
the Transaction Documents; (e) Assignee appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Transaction Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto; and (f) Assignee agrees that it will perform in
accordance with their terms all of the obligations which, by the terms of the
Purchase Agreement and the other Transaction Documents, are required to be
performed by it as a Financial Institution or, when applicable, as a Purchaser.

7.    Each party hereto represents and warrants to and agrees with the
Administrative Agent that it is aware of and will comply with the provisions of
the Purchase Agreement, including, without limitation, Sections 4.1, 13.6 and
13.7 thereof.

8.    Schedule I hereto sets forth the revised Commitment of Assignor and the
Commitment of Assignee, as well as administrative information with respect to
Assignee.

9.    THIS ASSIGNMENT AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

10.    Assignee hereby covenants and agrees that, prior to the date which is one
(1) year and one (1) day after the payment in full of all senior indebtedness
for borrowed money of Company, it will not institute against, or join any other
Person in instituting against, Company any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings or other similar proceeding
under the laws of the United States or any state of the United States.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment Agreement to
be executed by their respective duly authorized officers of the date hereof.

 

[ASSIGNOR] By:      Title:   [ASSIGNEE] By:      Title:  

 

Exh. VI-3



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: BECKMAN COULTER FINANCE COMPANY, LLC By:      Name:  
Title:  

 

Exh. VI-4



--------------------------------------------------------------------------------

SCHEDULE I TO ASSIGNMENT AGREEMENT

LIST OF LENDING OFFICES, ADDRESSES

FOR NOTICES AND COMMITMENT AMOUNTS

Date: [                            ], 20[__]

Transferred Percentage: [            ]%

 

      A-1    A-2    B-1    B-2           Assignor   

Commitment

(prior to giving effect to the Assignment Agreement)

  

Commitment

(after giving effect to the Assignment Agreement)

  

Outstanding

Capital

(if any)

   Ratable Share of Outstanding Capital                      

 

                      A-2    B-1    B-2           Assignee   

Commitment

(prior to giving effect to the Assignment Agreement)

  

Commitment

(after giving effect to the Assignment Agreement)

  

Outstanding

Capital

(if any)

   Ratable Share of Outstanding Capital                      

Address for Notices

[                                ]

[                                ]

Attention: [                    ]

Phone: [                    ]

Fax: [                    ]

 

Exh. VI-5



--------------------------------------------------------------------------------

SCHEDULE II TO ASSIGNMENT AGREEMENT

EFFECTIVE NOTICE

 

TO:    [                                    ],   Assignor  
[                                    ]    
[                                    ]    
[                                    ]   TO:   
[                                    ],   Assignee  
[                                    ]    
[                                    ]    
[                                    ]  

The undersigned, as Administrative Agent under the Receivables Purchase
Agreement dated as of October 31, 2007 by and among Beckman Coulter Finance
Company, LLC, as Seller, Beckman Coulter, Inc., as Servicer, Park Avenue
Receivables Company LLC, JPMorgan Chase Bank, N.A., as Administrative Agent, and
the Financial Institutions party thereto, hereby acknowledges receipt of
executed counterparts of a completed Assignment Agreement dated as of
[                    ], 20[__] between [                    ], as Assignor, and
[                    ], as Assignee. Terms defined in such Assignment Agreement
are used herein as therein defined.

1.    Pursuant to such Assignment Agreement, you are advised that the consent of
Seller has been obtained and the Effective Date will be [                    ],
20[__].

2.    Company hereby consents to the Assignment Agreement as required by
Section 12.1(b) of the Receivables Purchase Agreement and Section [            ]
of the APA.

 

Exh. VI-6



--------------------------------------------------------------------------------

[3.    Pursuant to such Assignment Agreement, the Assignee is required to pay
$[            ] to Assignor at or before 12:00 noon (local time of Assignor) on
the Effective Date in immediately available funds.]

 

Very truly yours, JPMORGAN CHASE BANK, N.A., individually and as Administrative
Agent By:     Title:     PARK AVENUE RECEIVABLES COMPANY LLC By:     Title:  
Authorized Signer

 

Exh. VI-7



--------------------------------------------------------------------------------

EXHIBIT VII

FORM OF SETTLEMENT REPORT

The attached is a true and accurate accounting pursuant to the terms of the
Receivables Purchase Agreement dated as of                     , 200     (the
“Agreement”), by and among Beckman Coulter Finance Company, LLC, as seller,
Beckman Coulter, Inc., as servicer, Park Avenue Receivables Company LLC,
JPMorgan Chase Bank, N.A., as Administrative Agent, and the Financial
Institutions party thereto, and I have no knowledge of the existence of any
conditions or events which constitute an Amortization Event or Potential
Amortization Event, as each such term is defined under the Agreement, during or
at the end of the accounting period covered by this monthly report or as of the
date of this certificate, except as set forth below.

 

By:    

Name:    

Title:    

Company Name:    

Date:    

 

Exh. VII-1



--------------------------------------------------------------------------------

EXHIBIT VIII

FORM OF REDUCTION NOTICE

[Date]

JPMorgan Chase Bank, N.A., as

Administrative Agent

10 S. Dearborn

Chicago, Illinois 60670-0596

Attention: Asset Backed Securities Conduit Group

Re: Reduction Notice

Ladies and Gentlemen:

Reference is hereby made to the Receivables Purchase Agreement, dated as of
October 31, 2007, by and among Beckman Coulter Finance Company, LLC, a Delaware
limited liability company (the “Seller”), Beckman Coulter, Inc., as Servicer,
the Financial Institutions, Park Avenue Receivables Company LLC (“Company”), and
JPMorgan Chase Bank, N.A., as Administrative Agent (the “Receivables Purchase
Agreement”). Capitalized terms used herein shall have the meanings assigned to
such terms in the Receivables Purchase Agreement.

Pursuant to Section 1.3 of the Receivables Purchase Agreement, the Seller hereby
notifies the Administrative Agent of the following reduction of Aggregate
Capital from Collections. The proposed date of such reduction is [DATE] (the
“Proposed Reduction Date”).1 The amount of Aggregate Capital to be reduced on
the Proposed Reduction Date is $[                    ].

 

Very truly yours, [SELLER] By:        Name:   Title:

 

 

1 Must be in compliance with the Required Notice Period Set forth in Exhibit I
to the Receivables Purchase Agreement.

 

Exh. VIII-1



--------------------------------------------------------------------------------

SCHEDULE A

PLACES OF BUSINESS OF THE SELLER PARTIES;

LOCATIONS OF RECORDS;

FEDERAL EMPLOYER IDENTIFICATION NUMBER(S)

Chief Executive Office of each Seller Party:

Beckman Coulter Finance Company, LLC

4300 N. Harbor Blvd.

Fullerton, CA 92835

Beckman Coulter, Inc.

4300 N. Harbor Blvd.

Fullerton, CA 92835

Principal Places of Business of each Seller Party:

 

Beckman Coulter Finance Company, LLC:   Chief Executive Office Beckman Coulter,
Inc.:   Chief Executive Office

Locations of Records:

 

Beckman Coulter Finance Company, LLC:   Chief Executive Office Beckman Coulter,
Inc.:   Chief Executive Office, and

 

    

200 S. Kraemer Blvd.

Brea, CA 92822

    

11800 S. W. 147th Ave

Miami, Fl 33196-2500

    

1000 Lake Hazeltine Dr.

Chaska, MN 55318

Federal Employer Identification Number of Each Seller Party:

 

Beckman Coulter Finance Company, LLC:   95-1040600 Beckman Coulter, Inc.:  
95-1040600

 

Sch. A-1



--------------------------------------------------------------------------------

SCHEDULE B

NAMES OF COLLECTION BANKS; COLLECTION ACCOUNTS

 

Lock-Box    Related Collection Account

Mellon Bank/Pittsburgh

Beckman Coulter, Inc.

Dept. CH 10164

Palatine, IL 60055-0164

  

 

Beckman Coulter, Inc. / #140-4460

 

Sch. B-1



--------------------------------------------------------------------------------

SCHEDULE C

LIST OF CLOSING DOCUMENTS

See Attached.

 

Sch. C-1



--------------------------------------------------------------------------------

SCHEDULE D

CREDIT AND COLLECTION POLICY

See Schedule D to Receivables Sale Agreement

 

Sch. D-1



--------------------------------------------------------------------------------

SCHEDULE E

FORM OF CONTRACT(S)

See Attached

 

Sch. E-1